ppsi-8k_042916.htm

 

Pioneer Power Solutions, Inc. 8-K [ppsi-8k_042916.htm]



Exhibit 10.1

 

 



Amended and Restated Credit Agreement

 

Dated as of April 29, 2016

 

among

 

Pioneer Power Solutions, Inc.,

 

The Guarantors from time to time party hereto,

 

and

 

Bank of Montreal, Chicago Branch 

 

 

 

 

 

Table of Contents



 



Section Heading Page       Section 1. Definitions; Interpretation 1      
Section 1.1. Definitions 1 Section 1.2. Interpretation 26 Section 1.3. Change in
Accounting Principles 27       Section 2. The Facilities 27       Section 2.1.
Term Loan Facility 27 Section 2.2. Revolving Facility; Revolving Credit Line,
MasterCard Facility 27 Section 2.3. Letters of Credit 28 Section 2.4. Applicable
Interest Rates 30 Section 2.5. Minimum Borrowing Amounts; Maximum Eurodollar
Loans 30 Section 2.6. Manner of Borrowing Loans and Designating Applicable
Interest Rates 31 Section 2.7. Maturity of Loans 32 Section 2.8. Prepayments 33
Section 2.9. Default Rate 35 Section 2.10. Evidence of Indebtedness 35
Section 2.11. Commitment Terminations 36       Section 3. Fees 36      
Section 3.1. Fees 36       Section 4. Taxes; Change in Circumstances, Increased
Costs, and Funding Indemnity 37       Section 4.1. Taxes 37 Section 4.2. Change
of Law 38 Section 4.3. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR 38 Section 4.4. Increased Costs 39 Section 4.5. Funding
Indemnity 40 Section 4.6. Discretion of the Bank as to Manner of Funding 40
Section 4.7. Lending Offices; Mitigation Obligations 41       Section 5. Place
and Application of Payments 41       Section 5.1. Place and Application of
Payments 41 Section 5.2. Non-Business Days 41 Section 5.3. Payments Set Aside 41
Section 5.4. Account Debit 41      

-i-

 

 



Section 6. Representations and Warranties 42       Section 6.1. Organization and
Qualification 42 Section 6.2. Subsidiaries 42 Section 6.3. Authority and
Validity of Obligations 42 Section 6.4. Use of Proceeds; Margin Stock 43
Section 6.5. Financial Reports 43 Section 6.6. No Material Adverse Change 43
Section 6.7. Full Disclosure 44 Section 6.8. Trademarks, Franchises, and
Licenses 44 Section 6.9. Governmental Authority and Licensing 44 Section 6.10.
Good Title 44 Section 6.11. Litigation and Other Controversies 44 Section 6.12.
Taxes 44 Section 6.13. Approvals 45 Section 6.14. Affiliate Transactions 45
Section 6.15. Investment Company 45 Section 6.16. ERISA 45 Section 6.17.
Compliance with Laws 45 Section 6.18. OFAC 46 Section 6.19. Labor Matters 46
Section 6.20. Other Agreements 47 Section 6.21. Solvency 47 Section 6.22. No
Default 47 Section 6.23. No Broker Fees 47       Section 7. Conditions Precedent
47       Section 7.1. All Credit Events 47 Section 7.2. Amendment and
Restatement 48 Section 7.3. Reserved 49       Section 8. Covenants 49      
Section 8.1. Maintenance of Business 49 Section 8.2. Maintenance of Properties
49 Section 8.3. Taxes and Assessments 49 Section 8.4. Insurance 50 Section 8.5.
Financial Reports 50 Section 8.6. Inspection; Field Audits 54 Section 8.7.
Borrowings and Guaranties 54 Section 8.8. Liens 55 Section 8.9. Investments,
Acquisitions, Loans and Advances 57 Section 8.10. Mergers, Consolidations and
Sales 58 Section 8.11. Maintenance of Subsidiaries 59 Section 8.12. Dividends
and Certain Other Restricted Payments 59 Section 8.13. ERISA 60

 



-ii-

 

 

 

Section 8.14. Compliance with Laws 60 Section 8.15. Compliance with OFAC
Sanctions Programs 61 Section 8.16. Burdensome Contracts With Affiliates 61
Section 8.17. No Changes in Fiscal Year 61 Section 8.18. Formation of
Subsidiaries 61 Section 8.19. Change in the Nature of Business 62 Section 8.20.
Use of Proceeds 62 Section 8.21. No Restrictions 62 Section 8.22. Subordinated
Debt 62 Section 8.23. Financial Covenants 62 Section 8.24. Foreign Subsidiary
Holding Companies 64 Section 8.25. Post-Closing Covenant 64       Section 9.
Events of Default and Remedies 64       Section 9.1. Events of Default 64
Section 9.2. Non-Bankruptcy Defaults 66 Section 9.3. Bankruptcy Defaults 67
Section 9.4. Collateral for Undrawn Letters of Credit 67 Section 9.5.
Post-Default Collections 68       Section 10. The Guarantees 68      
Section 10.1. The Guarantees 68 Section 10.2. Guarantee Unconditional 68
Section 10.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances 69 Section 10.4. Subrogation 70 Section 10.5. Subordination 70
Section 10.6. Waivers 70 Section 10.7. Limit on Recovery 70 Section 10.8. Stay
of Acceleration 70 Section 10.9. Benefit to Guarantors 70 Section 10.10.
Keepwell 71       Section 11. Collateral 71       Section 11.1. Collateral 71
Section 11.2. Depository Banks 71 Section 11.3. Liens on Real Property 72
Section 11.4. Further Assurances 72       Section 12. Miscellaneous 72      
Section 12.1. Notices 72 Section 12.2. Amendments, Etc 73 Section 12.3 Costs and
Expenses; Indemnification 74 Section 12.4. No Waiver, Cumulative Remedies 75

  

-iii-

 

 

 

Section 12.5. Right of Setoff 75 Section 12.6. Survival of Representations 75
Section 12.7. Survival of Indemnities 75 Section 12.8. Counterparts,
Integration; Effectiveness 76 Section 12.9. Headings 76 Section 12.10.
Severability of Provisions 76 Section 12.11. Construction 76 Section 12.12
Excess Interest 77 Section 12.13. No Advisory or Fiduciary Responsibility 77
Section 12.14. Binding Nature; Governing Law; Jurisdiction; Consent to Service
of Process 77 Section 12.15. Waiver of Jury Trial 78 Section 12.16. USA Patriot
Act 79 Section 12.17. Effect of Restatement 79 Section 12.18. Limited Waivers 80
      Signature Page   S-1

 



Exhibit A — Notice of Borrowing Exhibit B — Notice of Continuation/Conversion
Exhibit C-1 — Term Note Exhibit C-2 — Revolving Note Exhibit D — Borrowing Base
Certificate Exhibit E — Compliance Certificate Exhibit F — Additional Guarantor
Supplement Schedule 6.2 — Subsidiaries Schedule 6.10 — Litigation Schedule 6.19
— Collective Bargaining Agreements



 

 

-iv-

 

 

Amended and Restated Credit Agreement

 

This Amended and Restated Credit Agreement is entered into as of April 29, 2016,
by and among Pioneer Power Solutions, Inc., a Delaware corporation (the
“Borrower”), the direct and indirect Domestic Subsidiaries of the Borrower from
time to time party to this Agreement, as Guarantors, and Bank of Montreal, a
Canadian chartered bank acting through its Chicago branch (the “Bank”), as the
lender as provided herein.

 

Preliminary Statement

 

The Borrower, the Guarantors party thereto and the Bank are parties to a Credit
Agreement dated June 28, 2013 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”).

 

The Borrower has requested, and the Bank has agreed to amend and restate the
Existing Credit Agreement in its entirety for the sake of clarity and
convenience, without constituting a novation of the obligations of the Borrower
under the Existing Credit Agreement in the form of this Agreement subject to and
upon the terms and conditions set forth herein.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.         Definitions; Interpretation.

 

         Section 1.1.         Definitions. The following terms when used herein
shall have the following meanings:

 

“Account Debtor” means any Person obligated to make payment on any Receivable.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 



Adjusted LIBOR = LIBOR     1 - Eurodollar Reserve Percentage



 



 

 

  

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 10% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 10% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Applicable Margin” means (a) with respect to U.S. Prime Rate Loans under the
Revolving Facility and Reimbursement Obligations, 1.00% per annum, (b) with
respect to Eurodollar Loans under the Revolving Facility and Letter of Credit
Fees, 2.25% per annum, (c) with respect to U.S. Prime Rate Loans under the Term
Loan Facility, 1.25% per annum, (d) with respect to Eurodollar Loans under the
Term Loan Facility, 2.50% per annum, (e) with respect to the Standby Fees
payable under Section 3.1(a), 0.625% per annum, and (f) with respect to the
MasterCard Facility the rate per annum set forth in accordance with the
MasterCard Agreement and related agreements.

 

“Application” is defined in Section 2.3(b).

 

“Assigned Accounts” is defined in Section 11.2.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 of the Existing Credit
Agreement or on any update of any such list provided by the Borrower to the
Bank, or any further or different officers of the Borrower so named by any
Authorized Representative of the Borrower in a written notice to the Bank.

 

“Bank” means Bank of Montreal acting through its Chicago Branch, in its capacity
as the lender hereunder, and any successor in such capacity.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by the Bank or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 



-2-

 

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Bank under a Facility on a single date and, in the case of Eurodollar Loans,
for a single Interest Period. A Borrowing is “advanced” on the day the Bank
advances funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 2.6.

 

“Borrowing Base” means, as of any time it is to be determined, the sum of:

 

         (a)         80% of the then outstanding unpaid amount of Eligible
Receivables; plus

 

         (b)         the lesser of (i) $5,000,000 and (ii) 50% of the value
(computed at the lower of market or cost using the first-in/first-out method of
inventory valuation applied in accordance with GAAP) of Eligible Inventory; plus

 

         (c)         reserved; less

 

         (d)         Reserves established by the Bank in its Permitted
Discretion (it being acknowledged and agreed for greater clarity that the Bank
has agreed as of the date hereof not to establish a Reserve with respect to the
Payroll Tax Liability);

 

provided that (i) the Bank shall have the right upon five (5) Business Days’
prior notice to the Borrower to reduce the advance rates against Eligible
Receivables and Eligible Inventory in its Permitted Discretion based on results
from any field audit or appraisal of the Collateral and (ii) the Borrowing Base
shall be computed only as against and on so much of such Collateral as is
included on the Borrowing Base Certificates furnished from time to time by the
Borrower pursuant to this Agreement and, if required by the Bank pursuant to any
of the terms hereof or any Collateral Document, as verified by such other
evidence reasonably required to be furnished to the Bank pursuant hereto or
pursuant to any such Collateral Document.

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit D
hereto, or in such other form acceptable to the Bank, to be delivered to the
Bank pursuant to Sections 7.2 and 8.5.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois, Toronto, Canada or
New York, New York and, if the applicable Business Day relates to the advance or
continuation of, or conversion into, or payment of a Eurodollar Loan, on which
banks are dealing in U.S. Dollar deposits in the interbank eurodollar market in
London, England.

 

“Canadian Credit Facilities” is defined in Section 7.2(r).

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 



-3-

 

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Bank,
as collateral for L/C Obligations, cash or deposit account balances subject to a
first priority perfected security interest in favor of the Bank or, if the Bank
agrees in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Bank.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System, and (g) investments in money
market funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (f) above.

 



-4-

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means Nathan Mazurek ceases at any time and for any reason
(including death or incapacity) to have voting control of at least 51% of the
Voting Stock of the Borrower.

 

“Closing Date” means June 28, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Bank by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4.

 

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance reasonably
satisfactory to the Bank, between the Bank and any third party (including any
bailee, consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of the Borrower or any Domestic Subsidiary for any
real property where any Collateral is located, as such landlord waiver, bailee
letter or other agreement may be amended, restated, or otherwise modified from
time to time.

 

“Collateral Documents” means the Security Agreement, and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements, control agreements, and other documents as shall from time to time
secure or relate to the Secured Obligations or any part thereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



-5-

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Current Ratio” means, as of any time the same is to be determined, the ratio of
current assets of the Loan Parties and their Subsidiaries to current liabilities
of the Loan Parties and their Subsidiaries, all as determined on a consolidated
basis in accordance with GAAP and PCAOB standards.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Bank or its Affiliate and designated in writing to the Bank as the
Borrower’s Designated Disbursement Account (or such other account as the
Borrower and the Bank may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.

 

“Distribution” means the declaration or payment of any cash dividend on or in
respect of any shares of any class of capital stock of the Borrower, the
purchase, redemption, defeasance, retirement or other acquisition for cash of
any shares of any class of capital stock of the Borrower, directly or indirectly
through a subsidiary of the Loan Parties or otherwise (including the setting
apart of assets for a sinking or other analogous fund to be used for such
purpose); the return of capital by the Loan Parties to its shareholders as such
in cash; or any other cash distribution on or in respect of any shares of any
class of capital stock of the Loan Parties; and the payment or distribution of
any management fees.

 



-6-

 

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Drawing Period End Date” is defined in Section 2.1.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income tax
expense for such period, (c) depreciation of fixed assets and amortization
(including, but not limited to, the amortization of any employee stock option
(or similar) compensation plan) of (and other charges with respect to)
intangible assets for such period, and (d) extraordinary fees or expenses not to
exceed (i) $800,000 for the applicable periods set forth in Section 8.23(b)
ending on or prior to December 31, 2017 and (ii) $500,000 during any twelve
month period thereafter, in each case including any fees and expenses paid by
the Loan Parties during such period in connection with this Agreement and the
consummation of any Permitted Acquisition as defined and under the Existing
Credit Agreement.

 

“Effective Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 7.2 shall be satisfied or waived
in a manner acceptable to the Bank in its discretion.

 

“Eligible Inventory” means raw materials, work-in-process or finished goods
inventory of each Loan Party that:

 

         (a)         is an asset of such Person to which it has good and
marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Bank free and clear of any other Liens, except for
Liens which are junior to the Bank’s Lien which arise by operation of law for
amounts not past due;

 

         (b)         is located in the United States of America at a Permitted
Collateral Location as set forth in the Security Agreement and, in the case of
any location not owned by such Person, which is at all times subject either to a
Collateral Access Agreement or, in the absence of such Collateral Access
Agreement and the Bank so agrees in its sole discretion, Reserves established to
the satisfaction of the Bank;

 

         (c)         is not bill-and-hold inventory or otherwise so identified
to a contract to sell that it constitutes a Receivable;

 

         (d)         is not obsolete and is of good and merchantable quality
conforming to all standards imposed by any governmental authority free from any
defects which will adversely affect the market value thereof;

 

         (e)         is not covered by a warehouse receipt or similar document;

 

-7-

 



 

         (f)         does not constitute spare or replacement parts (other than
spare or replacement parts to be sold to customers in the ordinary course),
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold goods, goods that are returned or
marked for return (except to the extent such goods may be resold in the ordinary
course of business), repossessed goods, defective or damaged goods, goods that
have been discontinued or components thereof, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;

 

         (g)         does not contain or bear any intellectual property rights
licensed to the such Loan Party unless the Bank is satisfied that it may sell or
otherwise dispose of such inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such inventory under the current licensing agreement;

 

         (h)         all representations and warranties set forth in this
Agreement and the Collateral Documents are true and correct in all material
respects with respect thereto;

 

         (i)         is not otherwise deemed to be ineligible in the Permitted
Discretion of the Bank (it being acknowledged and agreed that with five
(5) Business Days prior written notice any inventory or categories thereof of
any Loan Party may be deemed ineligible by the Bank acting in its Permitted
Discretion); and

 

         (j)         does not cause the amount of Eligible Inventory
constituting work-in-process to exceed $3,000,000.

 

“Eligible Receivables” means any Receivable of a Loan Party that:

 

         (a)         (i) arises out of the sale of goods or the performance of
services in the ordinary course of business that is not contingent upon the
completion of any further performance by such Loan Party or any other Person on
its/their behalf, (ii) does not represent a pre-billed Receivable or a progress
billing or retainage amount, (iii) does not relate to the payment of interest,
and (iv) is net of any deposits made by or for the account of the relevant
Account Debtor;

 

         (b)         is payable in U.S. Dollars and the Account Debtor on such
Receivable is located within the United States of America or Canada or, if such
right has arisen out of the sale of such goods shipped to, or out of the
rendition of services to, an Account Debtor located in any other country, such
right is secured by a valid and irrevocable transferable letter of credit issued
by a lender reasonably acceptable to the Bank for the full amount thereof or
secured by an insurance policy in an amount and on such terms, and issued by an
insurer, satisfactory to the Bank in its discretion, in each case which has been
assigned or transferred to the Bank in a manner acceptable to the Bank;

 



-8-

 

 

         (c)         is the valid, binding and legally enforceable obligation of
the Account Debtor obligated thereon and such Account Debtor (i) is not a
Subsidiary or an Affiliate of any Loan Party, (ii) is not a shareholder,
director, officer, or employee of any Loan Party or of any of its Subsidiaries,
(iii) is not the United States of America or Canada, or any state, province, or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Assignment of Claims Act or any similar state,
provincial, or local statute, as the case may be, is complied with to the
satisfaction of the Bank, (iv) is not a debtor under any proceeding under any
Debtor Relief Law, (v) is not an assignor for the benefit of creditors, (vi) has
not sold all or substantially all of its assets, or (vii) is not Siemens Corp.
or any of its Affiliates;

 

         (d)         is not evidenced by an instrument or chattel paper unless
the same has been endorsed and delivered to the Bank;

 

         (e)         is an asset of such Person to which it has good and
marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Bank free and clear of any other Liens, except for
Liens which are junior to the Bank’s Lien which arise by operation of law for
amounts not past due;

 

         (f)         is not owing from an Account Debtor who is also a creditor
or supplier of such Person, and is not subject to any offset, counterclaim, or
other known defenses with respect thereto;

 

         (g)         no surety bond was required or given in connection with
said Receivable or the contract or purchase order out of which the same arose;

 

         (h)         it is evidenced by an invoice to the Account Debtor dated
not more than five (5) Business Days subsequent to the shipment date of the
relevant inventory or completion of performance of the relevant services and is
issued on ordinary trade terms requiring payment within one hundred eighty (180)
days of invoice date, and has not been invoiced more than once;

 

         (i)         is not unpaid more than 90 days after the date of the
original invoice therefor (120 days with respect to Receivables owing from
Siemens and its Affiliates), and which has not been written off the books of the
Loan Parties or otherwise designated as uncollectible;

 

         (j)         is not owed by an Account Debtor who is obligated on
Receivables more than 25% of the aggregate unpaid balance of which have been
past due for longer than the relevant period specified in subsection (i) above
unless the Bank has approved the continued eligibility thereof;

 

         (k)         would not cause the total Receivables owing from any one
Account Debtor and its Affiliate to exceed any credit limit established for
purposes of determining eligibility hereunder by the Bank in its Permitted
Discretion for such Account Debtor and for which the Bank has given the Borrower
at least fifteen (15) Business Days prior notice of the establishment of any
such credit limit;

 



-9-

 

 

         (l)         is not owed by an Account Debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit such Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Receivable, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction;

 

         (m)         complies in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

         (n)         all representations and warranties set forth in this
Agreement and the Collateral Documents are true and correct with respect
thereto;

 

         (o)         does not arise from a sale on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment, or any other repurchase or
return basis; and

 

         (p)         is not otherwise deemed to be ineligible in the Permitted
Discretion of the Bank (it being acknowledged and agreed that with five (5)
Business Days prior written notice any Receivable of any Loan Party may be
deemed ineligible by the Bank acting in its Permitted Discretion).

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 



-10-

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary of a Loan Party
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other legally enforceable
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 



-11-

 

 

“Excluded Property” means (a) any leased real property; (b) any equipment
securing purchase money indebtedness or Capitalized Lease Obligations if the
granting of a Lien to any third party is prohibited by the agreement(s) setting
forth the terms and conditions applicable to such Indebtedness but only if such
Indebtedness and the Liens securing the same are permitted by Sections 8.7(b)
and 8.8(d) of the Credit Agreement, provided that if and when the prohibition
which prevents the granting of a Lien in any such Property is removed,
terminated or otherwise becomes unenforceable as a matter of law (including,
without limitation, the termination of any such security interest resulting from
the satisfaction of the Indebtedness secured thereby), and notwithstanding any
previous release of Lien provided by the Bank requested in connection with
respect to any such Indebtedness, the Excluded Property will no longer include
such Property and the Bank will be deemed to have, and at all times to have had,
a security interest in such property and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (c) any permit or license issued to any Loan Party as
the permit holder or licensee thereof or any lease to which any Loan Party is
lessee thereof, in each case only to the extent and for so long as the terms of
such permit, license, or lease effectively (after giving effect to Sections
9-406 through 9-409, inclusive, of the Uniform Commercial Code in the applicable
state (or any successor provision or provisions) or any other applicable law)
prohibit the creation by such Loan Party of a security interest in favor of the
Bank in such permit, license, or lease in favor of the Bank or would result in
an effective invalidation, termination or breach of the terms of any such
permit, license or lease (after giving effect to Sections 9-406 through 9-409,
inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or any other applicable law), in each case
unless and until any required consents are obtained, provided that the Excluded
Property will not include, and the Collateral shall include and the security
interest granted in the Collateral shall attach to, (x) all proceeds,
substitutions or replacements of any such excluded items referred to herein
unless such proceeds, substitutions or replacements would constitute excluded
items hereunder, (y) all rights to payment due or to become due under any such
excluded items referred to herein, and (z) if and when the prohibition which
prevents the granting of a security interest in favor of the Bank in any such
Property is removed, terminated, or otherwise becomes unenforceable as a matter
of law, the Bank will be deemed to have, and at all times to have had, a
security interest in such property, and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; and (d) equity interests of any Foreign Subsidiary
owned by any Loan Party representing more than 65% of the total voting power of
all outstanding voting equity interests of such Foreign Subsidiary, with equity
interests of such Foreign Subsidiary constituting “stock entitled to vote”
within the meaning of Treasury regulation section 1.956-2(c)(2) being treated as
voting equity interests of such Foreign Subsidiary for purposes of this
clause (d).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Existing Credit Agreement” is defined in the recitals hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Bank or required to be withheld or deducted from a payment to the Bank,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Bank being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Bank with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) the Bank acquires such interest in
the Loan or Commitment or (ii) the Bank changes its lending office, except in
each case to the extent that, pursuant to Section 4.1 amounts with respect to
such Taxes were payable to the Bank immediately before it changed its lending
office, and (c) any U.S. federal withholding Taxes imposed under FATCA.

 



-12-

 

 

“Facility” means any of the Revolving Facility, Term Loan Facility or MasterCard
Facility and “Facilities” means all.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of U.S. Prime Rate.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Foreign Subsidiary Holding Company” means each Domestic Subsidiary of the
Borrower whose sole assets are equity interests in Foreign Subsidiaries or other
Foreign Subsidiary Holding Companies. As of the Effective Date, Nexus Custom
Magnetics, LLC, a Texas limited liability company, JE Mexican Holdings, Inc., a
Delaware corporation, and Jefferson Electric Mexico Holdings, LLC, a Wisconsin
limited liability company, are the only Foreign Subsidiary Holding Companies.

 

“Funded Debt” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business, (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person or any warrant, right or option to acquire such equity
interest (other than any obligation to make any payment on, or redemption of,
any equity interests (x) with a stated maturity date that occurs after the Term
Loan Maturity Date and (y) that are not payable at the option of the holder),
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all net obligations (determined as of any time based on the
termination value thereof) of such Person under any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement; and (h) all Guarantees of such Person in respect of any of
the foregoing; provided, however, that Funded Debt shall exclude Subordinated
Debt owed to Bemag Transformer Inc.

 

-13-

 

 



“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 10, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Bank.

 

“Guarantors” means (a) Jefferson Electric, Inc., (b) PCP, (c) PCEP, (d) TESI and
(e) any Domestic Subsidiary formed or acquired by the Borrower after the date
hereof that becomes a party to this Agreement pursuant to Section 11. For the
avoidance of doubt, no Foreign Subsidiary shall be a Guarantor.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 



-14-

 

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to the Bank or any
Affiliates of the Bank in respect of any Hedging Agreement of the type permitted
under Section 8.7(c) as such Loan Party may from time to time enter into with
the Bank or its Affiliates, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor); provided,
however, that, with respect to any Guarantor, the Hedging Liability of any Loan
Party Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.

 

“Indebtedness” means the indebtedness of any Loan Party and includes, without
duplication (in each case, whether such obligation is with full or limited
recourse):

 

         (a)         any obligation of such Loan Party for borrowed money;

 

         (b)         any obligation of such Loan Party evidenced by a bond,
debenture, note or similar instrument;

 

         (c)         any obligation of such Loan Party to pay the deferred
purchase price of property or services, except a trade account payable that
arises in the ordinary course of business;

 

         (d)         any obligation of such Loan Party as lessee under any
capital lease;

 

         (e)         any obligation of such Loan Party to reimburse any other
person in respect of amounts drawn or drawable under any letter of credit or
other guarantee or under any bankers’ or trade acceptance issued or accepted by
such other person, whether contingent or non-contingent;

 

         (f)         all obligations of such Loan Party to purchase, redeem
retire, decrease or otherwise make any payment in respect of any capital stock
of or other ownership or profit interest in such Loan Party or any other person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference plus accrued and unpaid dividends;

 



-15-

 

 

         (g)         any obligation of such Loan Party to purchase securities or
other property that arises out of or in connection with the sale of the same or
substantially similar securities or property;

 

         (h)         any Indebtedness of others secured by a Lien on any asset
of such Loan Party;

 

         (i)         any Indebtedness of others guaranteed by such Loan Party;
and

 

         (j)         all net obligations and liabilities of such Loan Party in
respect of “Specified Transactions” (as such term is defined in the 1992
Multicurrency-Cross Border Master Agreement published by the International Swaps
and Derivatives Associates, Inc.).

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Loan
Parties and their Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP and PCAOB standards.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any U.S. Prime
Rate Loan, the last day of every calendar month and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, one (1), two (2), or three (3) months thereafter,
provided, however, that:

 

         (i)          no Interest Period shall extend beyond the final maturity
date of the relevant Loans;

 

         (ii)         no Interest Period with respect to any portion of the Term
Loan shall extend beyond a date on which the Borrower is required to make a
scheduled payment of principal on the Term Loan, unless the sum of (a) the
aggregate principal amount of the Term Loan that constitutes U.S. Prime Rate
Loans plus (b) the aggregate principal amount of the Term Loan that constitutes
Eurodollar Loans with Interest Periods expiring on or before such date equals or
exceeds the portion of the principal amount to be paid on the Term Loan, on such
payment date;

 



-16-

 

 

         (iii)        whenever the last day of any Interest Period would
otherwise be a day that is not a Business Day, the last day of such Interest
Period shall be extended to the next succeeding Business Day, provided that, if
such extension would cause the last day of an Interest Period for a Borrowing of
Eurodollar Loans to occur in the following calendar month, the last day of such
Interest Period shall be the immediately preceding Business Day; and

 

         (iv)         for purposes of determining an Interest Period for a
Borrowing of Eurodollar Loans, a month means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means the U.S. Dollar Equivalent of $1,000,000, as reduced or
otherwise amended pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“Letter of Credit Fee” is defined in Section 3.1(b).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Bank at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Bank for delivery on
the first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made as part of such Borrowing.

 



-17-

 

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan, Term Loan or the outstanding amounts owing
under the MasterCard Facility, whether outstanding as a U.S. Prime Rate Loan or
Eurodollar Loan or otherwise, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“MasterCard Agreement” means the MasterCard Agreement entered into between the
Borrower and the Bank, as amended, restated, supplemented or otherwise modified
from time to time.

 

“MasterCard Facility” means the revolving credit facility in the aggregate
principal amount of up to $100,000 in U.S. Dollars which the Bank will make
available to the Borrower at its discretion pursuant to and in accordance with
the provisions of the MasterCard Agreement and the other provisions of this
Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, financial condition or
operating results of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document or the material rights and remedies of the Bank thereunder or (ii) the
perfection or priority of any Lien granted under any Collateral Document.

 



-18-

 

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $500,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or another Loan Party and the Bank
relating to such Person’s real property delivered to the Bank pursuant to
Section 11.4 as the same may be amended, modified, supplemented or restated from
time to time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition
(including, expenses, fees and commissions), (ii) sale, use or other
transactional taxes paid or payable by such Person as a direct result of such
Disposition, (iii) income taxes to be paid in connection with such Disposition,
and (iv) the principal amount of any Indebtedness permitted hereby which is
secured by a prior perfected Lien on the asset subject to such Disposition and
is required to be repaid in connection with such Disposition, (b) with respect
to any Event of Loss of a Person, cash and cash equivalent proceeds received by
or for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of reasonable direct costs incurred in connection
with the collection of such proceeds, awards or other payments, and (c) with
respect to any offering of equity securities of a Person or the issuance of any
Indebtedness by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of reasonable legal, underwriting, and other fees and
expenses incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Loan Parties and their Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP and PCAOB standards; provided that
there shall be excluded from Net Income (a) the net income (or net loss) of any
Person accrued prior to the date it becomes a Subsidiary of, or has merged into
or consolidated with, any Loan Party or another Subsidiary, (b) the net income
(or net loss) of any Person (other than a Subsidiary) in which any Loan Party or
any of its Subsidiaries has an equity interest, except to the extent of the
amount of dividends or other distributions actually paid to a Loan Party or any
of its Subsidiaries during such period, (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or requirement
of law applicable to such Subsidiary, and (d) extraordinary or non-recurring
gains.

 



-19-

 

 

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP and PCAOB standards.

 

“Non-Canadian Subsidiaries” means and includes all Subsidiaries of the Borrower
which are not organized under the laws of Canada or a province or territory
thereof.

 

“Note” and “Notes” each is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to the Bank, Taxes imposed as a
result of a present or former connection between the Bank and the jurisdiction
imposing such Tax (other than connections arising from the Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 



-20-

 

 

“Payroll Tax Liability” means the liability of the Borrower for the failure to
pay payroll taxes to the IRS for the period from and including January 1, 2014
until and including September 30, 2015.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“PCP” means Pioneer Critical Power Inc., a Delaware corporation.

 

“PCEP” means Pioneer Custom Electrical Products Corp., a Delaware corporation.

 

“PECI” means Pioneer Electrogroup Canada Inc., a Quebec corporation.

 

“PECI Letter Loan Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of the date hereof among PECI and its Subsidiaries, as
borrowers, and the Bank, as the same may be amended, modified or restated from
time to time.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by any Loan Party or any
Domestic Subsidiary of a Loan Party.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP and
PCAOB standards.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-21-

 

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing, whether evidenced by accounts, instruments, chattel paper, or
general intangibles.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Reserves” means any and all reserves which the Bank deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, an
availability reserve, reserves for accrued and unpaid interest on the Secured
Obligations, volatility reserves, reserves for rent at locations leased by any
Loan Party and for consignee’s, warehousemen’s and bailee’s charges, reserves
for dilution of Receivables, reserves for Inventory shrinkage, reserves for
customs charges and shipping charges related to any Inventory in transit,
reserves for Hedging Liability and Bank Product Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any part thereof or any Loan Party;
provided that in no event shall Reserves at one time exceed $500,000.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Bank on or after the Closing Date
pursuant to an incumbency certificate of the type contemplated by Section 7.2.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2(a) and 2.3.

 

“Revolving Credit Exposure” means, at any time, the aggregate principal amount
at such time of the Bank’s outstanding Revolving Loans and L/C Obligations at
such time.

 

-22-

 

 

“Revolving Credit Line” means the maximum amount of Revolving Loans and Letters
of Credit at any one time outstanding under the Revolving Facility, not to
exceed the amount set forth in Section 2.2(a), as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof.

 

“Revolving Credit Termination Date” means the date demand for payment of the
Revolving Loans and cash collateralization of the Letters of Credit is made by
the Bank but if no such demand is sooner made, July 31, 2017, or such earlier
date on which the Revolving Credit Line is terminated in whole pursuant to
Section 2.11, 9.2 or 9.3.

 

“Revolving Loan” is defined in Section 2.2(a) and, as so defined, includes a
U.S. Prime Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated the Closing
Date among the Loan Parties and the Bank, as the same may be amended, modified,
supplemented or restated from time to time.

 

“Subordinated Debt” means Indebtedness which is subordinated in right of payment
to the prior payment of the Secured Obligations pursuant to subordination
provisions approved in writing by the Bank and is otherwise pursuant to
documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are in form and substance, in
each case reasonably satisfactory to the Bank.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

-23-

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Bank, pursuant to which the Bank is authorized (a) to make
advances of Revolving Loans hereunder, the proceeds of which are deposited by
the Bank into a designated account of the Borrower maintained at the Bank, and
(b) to accept as prepayments of the Revolving Loans hereunder proceeds of excess
targeted balances held in such designated account at the Bank, which cash
management arrangement is subject to such agreement(s) and on such terms
acceptable to the Bank.

 

“Tangible Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding minority
interests in Subsidiaries) which would appear on the balance sheet of the Loan
Parties and their Subsidiaries determined on a consolidated basis in accordance
with GAAP and PCAOB standards, minus the sum of (a) all assets which would be
classified as intangible assets under GAAP and PCAOB standards, including,
without limitation, goodwill, patents, trademarks, trade names, copyrights,
franchises and deferred charges (including, without limitation, unamortized debt
discount and expense, organization costs and deferred research and development
expense) and similar assets and (b) the write-up of assets above cost.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Facility” means the credit facility for the Term Loan described in
Section 2.1.

 

“Term Loan” is defined in Section 2.1 and, as so defined, includes a U.S. Prime
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.

 

“Term Loan Commitment” means the obligation of the Bank to make the Term Loan in
the principal amount not to exceed the amount set forth in Section 2.1.

 

“Term Loan Maturity Date” means December 2, 2019.

 

“Term Note” is defined in Section 2.10.

 

“TESI” means Titan Energy Systems Inc., a Minnesota corporation.

 

-24-

 

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP and
PCAOB standards to be established in respect thereof by any Loan Party or any
Subsidiary of a Loan Party), (c) the fair market value of any equity securities,
including any warrants or options therefor, delivered in connection with any
Acquisition, (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the U.S. Base Rate), but only
to the extent not included in clause (a), (b) or (c) above, and (e) the amount
of indebtedness assumed in connection with such Acquisition.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Loan Parties and their
Non-Canadian Subsidiaries during such period to the extent permitted by this
Agreement and not financed with proceeds of Indebtedness; provided that any
Capital Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, and (b) in relation to any Obligation or
Letter of Credit denominated in another currency, the amount of U.S. Dollars
which would be realized by converting such currency into U.S. Dollars at the
exchange rate quoted to the Bank at the time of such calculation.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Prime Rate” means, for any day, the rate per annum equal to the greater
of: (a) the rate of interest announced or otherwise established by the Bank from
time to time as the base rate it will use to determine rates of interest for
U.S. Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the U.S. Prime Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said base rate (it being acknowledged and agreed that such rate may not be the
Bank’s best or lowest rate), and (b) the sum of (i) the rate determined by the
Bank to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Bank at approximately 10:00 a.m.
(Chicago time) (or as soon thereafter as is practicable) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day) by
two or more Federal funds brokers selected by the Bank for sale to the Bank at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(ii) 1/2 of 1%.

 

-25-

 

 

“U.S. Prime Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means any Loan Party and the Bank.

 

Section 1.2.          Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP and PCAOB
standards except where such principles are inconsistent with the specific
provisions of this Agreement. The Borrower covenants and agrees with the Bank
that whether or not the Borrower may at any time adopt Accounting Standards
Codification 825 or account for assets and liabilities acquired in an
acquisition on a fair value basis pursuant to Accounting Standards Codification
805, all determinations of compliance with the terms and conditions of this
Agreement shall be made on the basis that the Borrower has not adopted
Accounting Standards Codification 825 or Accounting Standards Codification 805.

 

-26-

 

 

Section 1.3.          Change in Accounting Principles. If, after the Effective
Date, there shall occur any change in GAAP from those used in the preparation of
the financial statements referred to in Section 6.5 and such change shall result
in a change in the method of calculation of any financial covenant, standard or
term found in this Agreement, either the Borrower or the Bank may by notice to
the Bank or the Borrower, respectively, require that the Bank and the Borrower
negotiate in good faith to amend such covenants, standards, and terms so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of the
Borrower and its Subsidiaries shall be the same as if such change had not been
made. No delay by the Borrower or the Bank in requiring such negotiation shall
limit their right to so require such a negotiation at any time after such a
change in accounting principles. Until any such covenant, standard, or term is
amended in accordance with this Section, financial covenants shall be computed
and determined in accordance with GAAP in effect prior to such change in
accounting principles. Without limiting the generality of the foregoing, the
Borrower shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

 

Section 2.          The Facilities.

 

Section 2.1.          Term Loan Facility. The Bank previously on or about
December 2, 2014 extended loans (the “Term Loan”) in U.S. Dollars to the
Borrower in the amount of $5,000,000, at which time the Term Loan Commitment has
expired, and the Borrower agrees that such amount is justly due and owing
without offset or counterclaim. The parties acknowledge and agree that as of the
Effective Date, the outstanding principal amount of the Term Loan is $4,718,750
, and the Bank hereby agrees to continue such Term Loan subject to the terms and
conditions hereof, As provided in Section 2.6(a), the Borrower may elect that
the Term Loan be outstanding as U.S. Prime Rate Loans or Eurodollar Loans. No
amount repaid or prepaid on the Term Loan may be borrowed again.

 

Section 2.2.          Revolving Facility; Revolving Credit Line, MasterCard
Facility. (a) Revolving Facility; Revolving Credit Line. Subject to the terms
and conditions hereof, the Borrower may request and the Bank shall consider in
its discretion making a loan or loans (individually a “Revolving Loan” and
collectively, the “Revolving Loans”) in U.S. Dollars to the Borrower from time
to time on a revolving basis up to $14,000,000, subject to any reductions
thereof pursuant to the terms hereof, before the Revolving Credit Termination
Date. The sum of the aggregate principal amount of Revolving Loans and L/C
Obligations at any time outstanding shall not exceed the lesser of (i) the
Revolving Credit Line in effect at such time and (ii) the Borrowing Base as
determined based on the most recent Borrowing Base Certificate. As provided in
Section 2.6(a), the Borrower may elect that each Borrowing of Revolving Loans be
either U.S. Prime Rate Loans or Eurodollar Loans. Revolving Loans may be repaid
and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof. The Borrower
acknowledges that the Revolving Loans and the Revolving Note are payable upon
demand and that nothing contained herein or in the Revolving Note shall in any
manner affect or impair the right of the Bank to demand payment of the Revolving
Loans and Revolving Note, or refuse to extend Revolving Loans, at any time it
deems fit, even though no Default has occurred or is continuing and even though
the Borrower is in compliance with the terms of this Agreement and the Revolving
Note.

 

-27-

 

 

(b)          MasterCard Facility. Relying on each of the representations and
warranties set out herein and subject to the terms and conditions hereof, the
Bank agrees to make the MasterCard Facility available to the Borrower pursuant
to the MasterCard Agreement. The Borrower agrees to use the MasterCard Facility
solely to pay for and temporarily finance day to day business expenses of the
Borrower and for no other purpose. The MasterCard Facility shall mature and be
due and payable by the Borrower on demand.

 

Section 2.3.          Letters of Credit. (a) General Terms. Subject to the terms
and conditions hereof, as part of the Revolving Facility, the Bank shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
account of the Borrower or for the account of the Borrower and one or more of
its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit.
Letters of Credit shall constitute usage of the Revolving Credit Line in an
amount equal to the L/C Obligations then outstanding.

 

(b)          Applications. At any time before the Revolving Credit Termination
Date, the Bank shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars and other currencies approved by the Bank, in a form
satisfactory to the Bank, with expiration dates no later than the earlier of 12
months from the date of issuance (or which are cancelable not later than 12
months from the date of issuance and each renewal) or thirty (30) days prior to
the Revolving Credit Termination Date, in an aggregate face amount as set forth
above, upon the receipt of an application duly executed by the Borrower and, if
such Letter of Credit is for the account of one of its Subsidiaries, such
Subsidiary for the relevant Letter of Credit in the form then customarily
prescribed by the Bank for the Letter of Credit requested (each an
“Application”). The Borrower agrees that if on the Revolving Credit Termination
Date any Letters of Credit remain outstanding, the Borrower shall then deliver
to the Bank, without notice or demand, Cash Collateral in an amount equal to
105% of the aggregate amount of each Letter of Credit then outstanding (which
shall be held by the Bank pursuant to the terms of Section 9.4). Notwithstanding
anything contained in any Application to the contrary: (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in Section 3.1,
(ii) except as otherwise provided herein or in Section 2.8, unless an Event of
Default exists, the Bank will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the Bank is not timely reimbursed for the amount of any
drawing under a Letter of Credit on the date such drawing is paid, except as
otherwise provided for in Section 2.6(b), the Borrower’s obligation to reimburse
the Bank for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay) from and after the date such drawing is paid at a rate
per annum equal to the sum of the Applicable Margin plus the U.S. Prime Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). The Bank agrees to
issue amendments to the Letter(s) of Credit increasing the amount, or extending
the expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 and the other terms of this Section.

 

-28-

 

 

(c)          The Reimbursement Obligations. Subject to Section 2.3(b), the
obligation of the Borrower to reimburse the Bank for all drawings under a Letter
of Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made by no
later than 12:00 Noon (Chicago time) on the date when each drawing is to be paid
if the Borrower has been informed of such drawing by the Bank on or before
11:00 a.m. (Chicago time) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Bank’s principal office in Chicago, Illinois, or such other office as the
Bank may designate in writing to the Borrower (who shall thereafter cause to be
distributed to the Bank such amount(s) in like funds).

 

(d)          Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Bank under a Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. The
Bank shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Bank; provided that the foregoing shall not be construed to excuse the Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any Loan Party that are caused by the Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Bank (as determined by a court of competent jurisdiction by
final and nonappealable judgment), the Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

-29-

 

 

(e)          Manner of Requesting a Letter of Credit. The Borrower shall provide
at least five (5) Business Days’ advance written notice to the Bank of each
request for the issuance of a Letter of Credit, such notice in each case to be
accompanied by an Application for such Letter of Credit properly completed and
executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Bank, in each case, together with the fees called for by
this Agreement.

 

Section 2.4.          Applicable Interest Rates. (a) U.S. Prime Rate Loans. Each
U.S. Prime Rate Loan made or maintained by the Bank shall bear interest
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed on the unpaid principal amount thereof from the date such
Loan is advanced, or created by conversion from a Eurodollar Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the U.S. Prime Rate from time to time in
effect, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

(b)          Eurodollar Loans. Each Eurodollar Loan made or maintained by the
Bank shall bear interest during each Interest Period it is outstanding (computed
on the basis of a year of 360 days and actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or continued, or
created by conversion from a U.S. Prime Rate Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

 

(c)          Rate Determinations. The Bank shall determine each interest rate
applicable to the Loans and the Reimbursement Obligations hereunder in a manner
consistent with the terms of this Agreement, and its determination thereof shall
be conclusive and binding except in the case of manifest error.

 

Section 2.5.          Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of U.S. Prime Rate Loans advanced under a Facility shall be in an
amount not less than $100,000. Each Borrowing of Eurodollar Loans advanced,
continued or converted under a Facility shall be in an amount equal to $500,000
or such greater amount which is an integral multiple of $100,000. Without the
Bank’s consent, there shall not be more than five (5) Borrowings of Eurodollar
Loans outstanding hereunder at any one time.

 

-30-

 

 

Section 2.6.          Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Bank. The Borrower shall give notice to the
Bank by no later than 10:00 a.m. (Chicago time): (i) at least three (3) Business
Days before the date on which the Borrower requests the Bank to advance a
Borrowing of Eurodollar Loans and (ii) on the date the Borrower requests the
Bank to advance a Borrowing of U.S. Prime Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing. Thereafter, subject to the terms and conditions
hereof, the Borrower may from time to time elect to change or continue the type
of interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 2.5, a portion
thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into U.S. Prime Rate Loans or (ii) if such Borrowing is of U.S. Prime
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Bank by telephone,
telecopy, or other telecommunication device acceptable to the Bank (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Bank), substantially in the
form attached hereto as Exhibit A (Notice of Borrowing) or Exhibit B (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Bank. Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
U.S. Prime Rate Loans into Eurodollar Loans must be given by no later than
10:00 a.m. (Chicago time) at least three (3) Business Days before the date of
the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon notice to the Borrower by the Bank (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) with respect
to the Borrower, without notice), no Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Event of Default then
exists. The Borrower agrees that the Bank may rely on any such telephonic,
telecopy or other telecommunication notice given by any person the Bank in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Bank has acted in reliance thereon.

 

(b)          Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 2.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with
Section 2.8(a), such Borrowing shall automatically be converted into a Borrowing
of U.S. Prime Rate Loans. In the event the Borrower fails to give notice
pursuant to Section 2.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Bank by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of U.S.
Prime Rate Loans under the Revolving Facility on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(c)          Disbursement of Loans. The Bank shall make the proceeds of each new
Borrowing available to the Borrower at the Bank’s principal office in Chicago,
Illinois (or at such other location as the Bank shall designate), by depositing
or wire transferring such proceeds to the credit of the Borrower’s Designated
Disbursement Account or as the Borrower and the Bank may otherwise agree.

 

-31-

 

 

(d)          Sweep to Loan Arrangement. So long as a Sweep to Loan Arrangement
is in effect, and subject to the terms and conditions thereof, Revolving Loans
may be advanced and prepaid hereunder notwithstanding any notice, minimum
amount, or funding and payment location requirements hereunder for any advance
of Revolving Loans or for any prepayment of any Revolving Loans. The making of
any such Revolving Loans shall otherwise be subject to the other terms and
conditions of this Agreement. All Revolving Loans advanced or prepaid pursuant
to such Sweep to Loan Arrangement shall be Base Rate Loans. The Bank shall have
the right in its sole discretion to suspend or terminate the making and/or
prepayment of Revolving Loans pursuant to such Sweep to Loan Arrangement with
notice to the Borrower (which may be provided on a same-day basis), whether or
not any Default exists. The Bank shall not be liable to the Borrower or any
other Person for any losses directly or indirectly resulting from events beyond
the Bank’s reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.

 

Section 2.7.          Maturity of Loans. (a) Scheduled Payments of Term Loan.
The Borrower shall make principal payments on the Term Loan in installments on
the last day of each March, June, September, and December in each year,
commencing with the calendar quarter ending June 30, 2016, with the amount of
each such principal installment to equal the percentage of the original
Borrowing of the Term Loan set forth in Column B below shown opposite of the
relevant due date as set forth in Column A below:

 

Column A







Column B







    Payment Date Percentage 06/30/16 0.625% 09/30/16 0.625% 12/31/16 0.625%
03/31/17 2.50% 06/30/17 2.50% 09/30/17 2.50% 12/31/17 2.50% 03/31/18 3.00%
06/30/18 3.00% 09/30/18 3.00% 12/31/18 3.00% 03/31/19 3.75% 06/30/19 3.75%
09/30/19 3.75%

 

, with a final payment of all principal and interest not sooner paid on the Term
Loan due and payable on the Term Loan Maturity Date.

 

-32-

 

 

(b)          Revolving Loans. Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
demand.

 

Section 2.8.          Prepayments. (a) Optional. The Borrower may prepay in
whole or in part (but, if in part, then: (i) if such Borrowing is of U.S. Prime
Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $100,000, and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.5 remains outstanding) upon not less than three (3) Business Days
prior notice by the Borrower to the Bank in the case of any prepayment of a
Borrowing of Eurodollar Loans and notice delivered by the Borrower to the Bank
no later than 10:00 a.m. (Chicago time) on the date of prepayment in the case of
a Borrowing of U.S. Prime Rate Loans (or, in any case, such shorter period of
time then agreed to by the Bank), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of the Term Loan or any
Eurodollar Loans, accrued interest thereon to the date fixed for prepayment plus
any amounts due the Bank under Section 4.5.

 

(b)          Mandatory. (i) The Borrower shall, on each date the Revolving
Credit Line is reduced pursuant to Section 2.11 or at any time when the unpaid
principal balance of Revolving Loans and L/C Obligations outstanding exceeds the
Revolving Credit Line, prepay the Revolving Loans, and, if necessary, prefund
the L/C Obligations by the amount, if any, necessary to reduce the sum of the
aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Line has been so
reduced.

 

(ii)         If at any time the sum of the unpaid principal balance of the
Revolving Loans and the L/C Obligations then outstanding shall be in excess of
the Borrowing Base as determined on the basis of the most recent Borrowing Base
Certificate, the Borrower shall within 2 Business Days’ pay over the amount of
the excess to the Bank as and for a mandatory prepayment on such Obligations,
with each such prepayment first to be applied to the Revolving Loans until paid
in full with any remaining balance to be held by the Bank in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.

 

(iii)        If the Borrower or any Domestic Subsidiary shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss with respect to any Property, then the Borrower shall promptly notify
the Bank of such proposed Disposition or Event of Loss (including the amount of
the estimated Net Cash Proceeds to be received by the Borrower or such Domestic
Subsidiary in respect thereof) and, within 2 Business Days of receipt by the
Borrower or such Domestic Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (x) so long as no Event of Default then exists, this subsection
shall not require any such prepayment with respect to Net Cash Proceeds received
on account of an Event of Loss so long as (A) such Net Cash Proceeds are applied
to replace or restore the relevant Property in accordance with the relevant
Collateral Documents or (B) the Net Cash Proceeds received from such Event of
Loss are less than $25,000, (y) this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of Dispositions
during any fiscal year of the Borrower not exceeding $100,000 in the aggregate
so long as no Default then exists, and (z) in the case of any Disposition not
covered by clause (y) above, so long as no Default then exists, if the Borrower
states in its notice of such event that the Borrower or the relevant Domestic
Subsidiary intends to reinvest, within 180 days of the applicable Disposition,
the Net Cash Proceeds thereof in assets similar to the assets which were subject
to such Disposition, then the Borrower shall not be required to make a mandatory
prepayment under this subsection in respect of such Net Cash Proceeds to the
extent such Net Cash Proceeds are actually reinvested in such similar assets
with such 180-day period. Promptly after the end of such 180-day period, the
Borrower shall notify the Bank whether the Borrower or such Domestic Subsidiary
has reinvested such Net Cash Proceeds in such similar assets, and, to the extent
such Net Cash Proceeds have not been so reinvested, the Borrower shall promptly
prepay the Obligations in the amount of such Net Cash Proceeds not so
reinvested. The amount of each such prepayment shall be applied first to the
outstanding Term Loan until paid in full and then to the Revolving Facility,
provided that proceeds from an Event of Loss relating to Eligible Inventory and
Eligible Receivables then included in the Borrowing Base shall first be applied
to the Revolving Facility, but without a reduction of the Revolving Credit Line.
If the Bank so requests, all proceeds of such Disposition or Event of Loss shall
be deposited with the Bank (or its agent) and held by it in the Collateral
Account. So long as no Event of Default exists, the Bank shall disburse amounts
representing such proceeds from the Collateral Account to or at the Borrower’s
direction for application to or reimbursement for the costs of replacing,
rebuilding or restoring such Property.

 

-33-

 

 

(iv)          If after the Effective Date the Borrower or any Domestic
Subsidiary shall issue any Indebtedness, other than Indebtedness permitted by
Section 8.7, the Borrower shall promptly notify the Bank of the estimated Net
Cash Proceeds of such issuance to be received by or for the account of the
Borrower or such Domestic Subsidiary in respect thereof. Within 2 Business Days
of receipt by the Borrower or such Domestic Subsidiary of Net Cash Proceeds of
such issuance, the Borrower shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of such Net Cash Proceeds. The amount of each such
prepayment shall be applied first to the outstanding Term Loan until paid in
full and then to the Revolving Facility, but without a reduction of the
Revolving Credit Line. The Borrower acknowledges that its performance hereunder
shall not limit the rights and remedies of the Bank for any breach of
Section 8.7 or any other terms of the Loan Documents.

 

(v)          Unless the Borrower otherwise directs, prepayments of Loans under
this Section 2.8(b) shall be applied first to Borrowings of U.S. Prime Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of the Term Loan or any
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Bank under Section 4.5. Each prefunding of L/C
Obligations shall be made in accordance with Section 9.4.

 

(c)          Any amount of Revolving Loans paid or prepaid before the Revolving
Credit Termination Date may, subject to the terms and conditions of this
Agreement, be borrowed, repaid and borrowed again. No amount of the Term Loan
paid or prepaid may be reborrowed, and, in the case of any partial prepayment,
such prepayment shall be applied to the remaining payments on the relevant Loans
in the inverse order of maturity.

 

-34-

 

 

Section 2.9.          Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, letter of credit fees and other amounts at a rate per
annum equal to:

 

(a)          for any U.S. Prime Rate Loan, the sum of 2.0% plus the Applicable
Margin plus the U.S. Prime Rate from time to time in effect;

 

(b)          for any Eurodollar Loan, the sum of 2.0% plus the rate of interest
in effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for U.S. Prime Rate Loans plus the
U.S. Prime Rate from time to time in effect;

 

(c)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 2.3 with respect to such Reimbursement Obligation;

 

(d)          for any Letter of Credit, the sum of 2.0% plus the Letter of Credit
Fee due under Section 3.1(b) with respect to such Letter of Credit; and

 

(e)          for any other amount owing hereunder not covered by clauses (a)
through (d) above, the sum of 2.0% plus the Applicable Margin plus the U.S.
Prime Rate from time to time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Bank, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default). While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Bank.

 

Section 2.10.          Evidence of Indebtedness. (a) The Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower resulting from each Loan made by the Bank from time
to time, including the amounts of principal and interest payable and paid to the
Bank from time to time hereunder.

 

(b)          The Bank shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Bank hereunder
and (iii) the amount of any sum received by the Bank hereunder from the
Borrower.

 

(c)          The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Bank to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

-35-

 

 

(d)          The Borrower shall prepare, execute and deliver to the Bank a
promissory note or notes payable to the Bank or its registered assigns in the
forms of Exhibit C-1 (in the case of the Term Loan and referred to herein as a
“Term Note”) and C-2 (in the case of the Revolving Loans and referred to herein
as a “Revolving Note”) (the Term Note and Revolving Note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”).

 

Section 2.11.          Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Bank (or such
shorter period of time agreed to by the Bank), to terminate the Revolving Credit
Line without premium or penalty and in whole or in part, any partial termination
to be in an amount not less than $1,000,000, provided that the Revolving Credit
Line may not be reduced to an amount less than the sum of the aggregate
principal amount of Revolving Loans and L/C Obligations then outstanding. Any
termination of the Revolving Credit Line below the L/C Sublimit then in effect
shall reduce the L/C Sublimit by a like amount.

 

(b)          Any termination of the Revolving Credit Line pursuant to this
Section may not be reinstated.

 

Section 3.          Fees.

 

Section 3.1.          Fees. (a) Reserved.

 

(b)          Administration Fee. On the date hereof and on each anniversary of
the Effective Date until the Revolving Loans are terminated, the Borrower shall
pay to the Bank an administration fee equal to 0.10% of the Revolving Credit
Line then in effect, whether or not in use.

 

(c)          Letter of Credit Fees. Quarterly in arrears, on the last day of
each March, June, September, and December, commencing on the first such date
occurring after the Effective Date, the Borrower shall pay to the Bank a letter
of credit fee (the “Letter of Credit Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
In addition, the Borrower shall pay to the Bank the Bank’s standard issuance,
drawing, negotiation, amendment, assignment, and other administrative fees for
each Letter of Credit as established by the Bank from time to time.

 

(d)          Interim Amendment Fee. The Borrower shall pay to the Bank on the
date of any subsequent amendments to this Agreement after the date hereof a
non-refundable interim amendment fee in the amount of $46,797.

 

(e)          Late Fees. In addition to any other amounts due hereunder, if any
payment due hereunder is not received by the Bank on or before 1:00 p.m.
(Chicago time) of the tenth (10th) day after such payment is due, the Borrower
shall pay to the Bank on demand a late fee equal to the greater of (i) five
percent (5%) of the amount due and (ii) $15.00.

 

-36-

 

 

Section 4.          Taxes; Change in Circumstances, Increased Costs, and Funding
Indemnity.

 

Section 4.1.          Taxes. (a) Certain Defined Terms. For purposes of this
Section, the term “applicable law” includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the Bank
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Bank timely reimburse it for the payment of, any
Other Taxes.

 

(d)          Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify the Bank, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by the Bank or required to be withheld or deducted from a
payment to the Bank and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by the Bank
shall be conclusive absent manifest error.

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Bank the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Bank.

 

(f)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

-37-

 

 

(g)          Survival. Each party’s obligations under this Section shall survive
any assignment of rights by the Bank, the termination of the Facilities and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 4.2.          Change of Law. Notwithstanding any other provisions of
this Agreement or any other Loan Document, if at any time any Change in Law
makes it unlawful for the Bank to make or continue to maintain any Eurodollar
Loans or to perform its obligations as contemplated hereby, the Bank shall
promptly give notice thereof to the Borrower and the Bank’s obligations to make
or maintain Eurodollar Loans under this Agreement shall be suspended until it is
no longer unlawful for the Bank to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to the Bank under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from the Bank by means of U.S. Prime Rate Loans.

 

Section 4.3.          Unavailability of deposits or inability to ascertain, or
inadequacy of, libor. If on or prior to the first day of any interest period for
any borrowing of eurodollar loans:

 

(a)          the Bank determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(b)          the Bank determines that (i) LIBOR as determined by the Bank will
not adequately and fairly reflect the cost to the Bank of funding Eurodollar
Loans for such Interest Period or (ii) that the making or funding of Eurodollar
Loans become impracticable,

 

then the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligations of the Bank to make Eurodollar Loans
shall be suspended.

 

-38-

 

 

Section 4.4.          Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Bank (except any reserve requirement reflected in the Adjusted LIBOR);

 

 (ii)        subject the Bank to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)        impose on the Bank or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by the Bank or any Letter of Credit issued by the Bank;

 

and the result of any of the foregoing shall be to increase the cost to the Bank
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to the Bank of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Bank hereunder (whether of principal, interest or any other
amount) then, upon request of the Bank, the Borrower will pay to the Bank such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

 

(b)          Capital Requirements. If the Bank determines that any Change in Law
affecting the Bank or any lending office of the Bank or the Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on the Bank’s capital or on the
capital of the Bank’s holding company, if any, as a consequence of this
Agreement, the Facilities of the Bank or the Loans made by, or the Letters of
Credit issued by the Bank, to a level below that which the Bank or the Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration the Bank’s policies and the policies of the Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to the Bank such additional amount or amounts as will compensate the Bank or the
Bank’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of the Bank setting
forth the amount or amounts necessary to compensate the Bank or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay the Bank the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

-39-

 

 

(d)          Delay in Requests. Failure or delay on the part of the Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
the Bank’s right to demand such compensation; provided that the Borrower shall
not be required to compensate the Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that the Bank notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of the Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 4.5.          Funding Indemnity. If the Bank shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by the Bank to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to the Bank) as a result
of:

 

(a)          any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period,

 

(b)          any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a U.S. Prime Rate Loan into a Eurodollar Loan on the date
specified in a notice given pursuant to Section 2.6(a) or 2.2(a),

 

(c)          any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d)          any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,

 

then, upon the demand of the Bank, the Borrower shall pay to the Bank such
amount as will reimburse the Bank for such loss, cost or expense. If the Bank
makes such a claim for compensation, it shall provide to the Borrower a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail and the amounts shown on such certificate shall be conclusive absent
manifest error.

 

Section 4.6.          Discretion of the Bank as to Manner of Funding.
Notwithstanding any other provision of this Agreement, the Bank shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if the Bank had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

-40-

 

 

Section 4.7.          Lending Offices; Mitigation Obligations. The Bank may, at
its option, elect to make its Loans hereunder at the branch, office or affiliate
specified on the appropriate signature page hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower. If the Bank requests compensation under Section 4.4, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to the
Bank or any Governmental Authority for the account of the Bank pursuant to
Section 4.1, then the Bank shall (consistent with its internal policy and legal
and regulatory restrictions) designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.1 or 4.4, as the case may be, in the future, and
(ii) would not subject the Bank to any unreimbursed cost or expense and would
not otherwise be disadvantageous to the Bank.

 

Section 5.          Place and Application of Payments.

 

Section 5.1.          Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Bank by no later than
12:00 Noon (Chicago time) on the due date thereof at the office of the Bank or
its Affiliate, BMO Harris Bank N.A., in Chicago, Illinois (or such other
location as the Bank may designate to the Borrower). Any payments received after
such time shall be deemed to have been received by the Bank on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim.

 

Section 5.2.          Non-Business Days. Subject to the definition of Interest
Period, if any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.

 

Section 5.3.          Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower or any other Loan Party is made to the Bank or the
Bank exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Bank in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred

 

 Section 5.4.          Account Debit. The Borrower hereby irrevocably authorizes
the Bank to charge any of the Borrower’s deposit accounts maintained with the
Bank or any of its Affiliates for the amounts from time to time necessary to pay
any then due Obligations; provided that the Bank acknowledges and agrees that
the Bank shall not be under an obligation to do so and the Bank shall not incur
any liability to the Borrower or any other Person for the Bank’s failure to do
so.

 

-41-

 

 

Section 6.          Representations and Warranties.

 

The Borrower, for itself and each other Loan Party represents and warrants to
the Bank as follows:

 

Section 6.1.          Organization and Qualification. Each Loan Party is duly
organized, validly existing, and in good standing as a corporation, limited
liability company, or partnership, as applicable, under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.

 

Section 6.2.          Subsidiaries. Each Subsidiary that is not a Loan Party is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect. Schedule 6.2 hereto identifies each
Subsidiary (including Subsidiaries that are Loan Parties), the jurisdiction of
its organization, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by any Loan Party and its
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the relevant Loan Party
or another Subsidiary are owned, beneficially and of record, by such Loan Party
or such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Bank pursuant to the Collateral Documents or otherwise permitted by
this Agreement. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

 

Section 6.3.          Authority and Validity of Obligations. Each Loan Party has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for (in the
case of the Borrower), to guarantee the Secured Obligations (in the case of each
Guarantor), to grant to the Bank the Liens described in the Collateral Documents
executed by such Loan Party, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. The Loan Documents delivered by
the Loan Parties have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of such Loan Parties
enforceable against each of them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party or
any Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any material provision of law or
any judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
material covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the Bank
pursuant to the Collateral Documents.

 

-42-

 

 

Section 6.4.          Use of Proceeds; Margin Stock. The Borrower used the
proceeds of the Term Loan to finance Permitted Acquisitions (as defined in the
Existing Credit Agreement) and to pay fees and expenses incurred in connection
therewith; and the Borrower shall use the proceeds of the Revolving Facility to
refinance existing Indebtedness outstanding on the Effective Date, repay working
capital loans made by PECI, and for its general working capital purposes and for
such other legal and proper purposes as are consistent with all applicable laws.
No Loan Party nor any of its Subsidiaries is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. Margin stock (as hereinabove defined) constitutes less than 25% of
the assets of the Loan Parties and their Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

 

Section 6.5.          Financial Reports. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2015, and the related
consolidated statements of income, retained earnings and cash flows of such
Persons for the fiscal year then ended, and accompanying notes thereto, which
financial statements are accompanied by the audit report of BDO USA, LLP,
independent public accountants, and the unaudited interim consolidated balance
sheet of the Borrower and its Subsidiaries as at February 29, 2016, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the 2 months then ended, heretofore
furnished to the Bank, fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as at said dates and the consolidated results
of their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. No Loan Party nor any of its Subsidiaries
has contingent liabilities which are material to it other than as indicated on
such financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.

 

Section 6.6.          No Material Adverse Change. Since December  31, 2015,
except for the Payroll Tax Liability, there has been no change in the condition
(financial or otherwise) or business prospects of any Loan Party or any
Subsidiary of a Loan Party except those occurring in the ordinary course of
business, which individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect.

 

-43-

 

 

Section 6.7.          Full Disclosure. The statements and information furnished
to the Bank in connection with the negotiation of this Agreement and the other
Loan Documents and the commitment by the Bank to provide all or part of the
financing contemplated hereby do not (taken as a whole) contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not materially misleading, the
Bank acknowledging that as to any projections furnished to the Bank, the Loan
Parties only represent that the same were prepared on the basis of information
and estimates the Loan Parties believed to be reasonable.

 

Section 6.8.          Trademarks, Franchises, and Licenses. Except as would be
expected to have a Material Adverse Effect, the Loan Parties and their
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

 

Section 6.9.          Governmental Authority and Licensing. The Loan Parties and
their Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
would reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which, if adversely determined, would reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the any Loan Party, threatened.

 

Section 6.10.          Good Title. The Loan Parties and their Subsidiaries have
good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of the Loan Parties and
their Subsidiaries furnished to the Bank (except for sales of assets in the
ordinary course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8.

 

Section 6.11.          Litigation and Other Controversies. Except as set forth
on Schedule 6.10, there is no litigation or governmental or arbitration
proceeding or labor controversy pending, nor to the knowledge of any Loan Party
threatened, against any Loan Party or any Subsidiary of a Loan Party or any of
their respective Property which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 6.12.          Taxes. All federal and material state, local, and foreign
Tax returns required to be filed by any Loan Party or any Subsidiary of a Loan
Party in any jurisdiction have, in fact, been filed, and all Taxes upon any Loan
Party or any Subsidiary of a Loan Party or upon any of their respective
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except for the Payroll Tax Liability and for such
Taxes, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided.
No Loan Party knows of any proposed additional Tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for Taxes on
the books of each Loan Party and each of its Subsidiaries have been made for all
open years, and for its current fiscal period.

 

-44-

 

 

Section 6.13.          Approvals. No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by any Loan Party or any Subsidiary of a Loan Party of any Loan Document, except
for (i) such approvals which have been obtained prior to the Effective Date and
remain in full force and effect, (ii) filings which are necessary to perfect the
security interests under the Collateral Documents, and (iii) where failure to
obtain, effect or make any such approval, authorization, consent, exemption, or
other action, notice or filing would not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.14.          Affiliate Transactions. No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates on terms and conditions which are less favorable to such Loan Party
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

 

Section 6.15.          Investment Company. No Loan Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.          ERISA. Each Loan Party and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. No Loan Party nor any of its Subsidiaries
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

 

Section 6.17.          Compliance with Laws. (a) Except for the Payroll Tax
Liability, no Loan Party nor any Subsidiary of a Loan Party is in violation of
any law, statute, regulation, ordinance, judgment, order, or decree applicable
to it, where such violation would reasonably be expected to have a Material
Adverse Effect.

 

-45-

 

 

(b)          Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which would not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that: (i) the Loan
Parties and their Subsidiaries, and each of the Premises, comply in all material
respects with all applicable Environmental Laws; (ii) the Loan Parties and their
Subsidiaries have obtained all material governmental approvals required for
their operations and each of the Premises by any applicable Environmental Law;
(iii) the Loan Parties and their Subsidiaries have not, and no Loan Party has
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of each Loan Party, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) none of the Premises contain and have contained any: (1) underground
storage tank, (2) material amounts of asbestos containing building material,
(3) landfills or dumps, (4) hazardous waste management facility as defined
pursuant to RCRA or any comparable state law, or (5) site on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;
(v) the Loan Parties and their Subsidiaries have not used a material quantity of
any Hazardous Material and have conducted no Hazardous Material Activity at any
of the Premises; (vi) the Loan Parties and their Subsidiaries have no material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (vii) the Loan
Parties and their Subsidiaries are not subject to, have no notice or knowledge
of and are not required to give any notice of any Environmental Claim involving
any Loan Party or any Subsidiary of a Loan Party or any of the Premises, and
there are no conditions or occurrences at any of the Premises which could
reasonably be anticipated to form the basis for an Environmental Claim against
any Loan Party or any Subsidiary of a Loan Party or such Premises; (viii) none
of the Premises are subject to any, and no Loan Party has knowledge of any
imminent restriction on the ownership, occupancy, use or transferability of the
Premises in connection with any (1) Environmental Law or (2) Release, threatened
Release or disposal of a Hazardous Material; and (ix) there are no conditions or
circumstances at any of the Premises which pose an unreasonable risk to the
environment or the health or safety of Persons.

 

Section 6.18.          OFAC. (a) Each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to it, (b) each Subsidiary of each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) each Loan Party has provided to the Bank all
information requested by them regarding such Loan Party and its Affiliates and
Subsidiaries necessary for the Bank to comply with all applicable OFAC Sanctions
Programs, and (d) to the best of each Loan Party’s knowledge, no Loan Party nor
any of its Affiliates or Subsidiaries is, as of the date hereof, named on the
current OFAC SDN List.

 

Section 6.19.          Labor Matters. There are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary of a Loan Party pending or,
to the knowledge of any Loan Party, threatened. Except as set forth on
Schedule 6.19, there are no collective bargaining agreements in effect between
any Loan Party or any Subsidiary of a Loan Party and any labor union; and no
Loan Party nor any of its Subsidiaries is under any obligation to assume any
collective bargaining agreement to or conduct any negotiations with any labor
union with respect to any future agreements. Each Loan Party and its
Subsidiaries have remitted on a timely basis all amounts required to have been
withheld and remitted (including withholdings from employee wages and salaries
relating to income tax, employment insurance, and pension plan contributions),
goods and services tax and all other amounts which if not paid when due could
result in the creation of a Lien against any of its Property, except for Liens
permitted by Section 8.8.

 

-46-

 

 

          Section 6.20.          Other Agreements. No Loan Party nor any of its
Subsidiaries is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured would reasonably be expected to have a Material Adverse Effect.

 

          Section 6.21.          Solvency. The Loan Parties and their
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

          Section 6.22.          No Default. No Default has occurred and is
continuing.

 

          Section 6.23.          No Broker Fees. No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated thereby; and the Loan Parties hereby agree to indemnify the Bank
against, and agree that they will hold the Bank harmless from, any claim,
demand, or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.

 

Section 7.          Conditions Precedent.

 

          Section 7.1.          All Credit Events. At the time of each Credit
Event hereunder:

 

          (a)          each of the representations and warranties set forth
herein and in the other Loan Documents shall be true and correct in all material
respects as of said time (where not already qualified by materiality, otherwise
in all respects), except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date;

 

          (b)          other than the Existing Defaults being waived pursuant to
Section 12.18 hereof, no Default shall have occurred and be continuing or would
occur as a result of such Credit Event;

 

          (c)          after giving effect to such extension of credit the
aggregate principal amount of all Revolving Loans and L/C Obligations
outstanding under this Agreement shall not exceed the lesser of (i) the
Revolving Credit Line and (ii) the Borrowing Base as then determined and
computed;

 

          (d)          in the case of a Borrowing the Bank shall have received
the notice required by Section 2.6, in the case of the issuance of any Letter of
Credit the Bank shall have received a duly completed Application for such Letter
of Credit together with any fees called for by Section 3.1, and, in the case of
an extension or increase in the amount of a Letter of Credit, a written request
therefor in a form acceptable to the Bank together with fees called for by
Section 3.1; and

 



-47- 

 

 

          (e)          such Credit Event shall not violate any order, judgment
or decree of any court or other authority or any provision of law or regulation
applicable to the Bank (including, without limitation, Regulation U of the Board
of Governors of the Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section; provided, however, that the Bank
may continue to make advances under the Revolving Facility in its sole
discretion, notwithstanding the failure of the Borrower to satisfy one or more
of the conditions set forth above and any such advances so made shall not be
deemed a waiver of any Default or other condition set forth above that may then
exist.

 

          Section 7.2.          Amendment and Restatement. The obligation of the
Bank to amend and restate the Existing Credit Agreement pursuant hereto is
subject to the following conditions precedent:

 

          (a)          the Bank shall have received this Agreement duly executed
by the Borrower and each Guarantor, and the Bank;

 

          (b)          the Bank shall have received duly executed Notes of the
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.10;

 

          (c)          the Bank shall have received copies of resolutions of
each Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, certified by its Secretary or Assistant
Secretary (or comparable Responsible Officer);

 

          (d)          the Bank shall have received copies of the certificates
of good standing for each Loan Party (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

 

          (e)          the Bank shall have received the initial fees called for
by Section 3.1;

 

          (f)          the Bank shall have received financing statement, tax,
and judgment lien search results against each Loan Party and its Property
evidencing the absence of Liens thereon except as permitted by Section 8.8;

 

          (g)          the Bank shall have received the favorable written
opinion of counsel to each Loan Party, in form and substance satisfactory to the
Bank;

 



-48- 

 

 

          (h)          the Bank shall have received, sufficiently in advance of
the Effective Date, all documentation and other information requested by the
Bank required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) including, without limitation, the information
described in Section 12.16; and the Bank shall have received a fully executed
Internal Revenue Service Form W-9 (or its equivalent) for the Borrower and each
other Loan Party;

 

          (i)          confirmation that all conditions precedent for the
facilities granted by the Bank to the PECI and its Subsidiaries (the “Canadian
Credit Facilities”) have been met to the satisfaction of the Bank and its legal
counsel; and

 

          (j)          the Bank shall have received such other agreements,
instruments, documents, certificates, and opinions as the Bank may reasonably
request.

 

          Section 7.3.          Reserved.

 

Section 8.          Covenants.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:

 

Section 8.1.          Maintenance of Business. Each Loan Party shall, and shall
cause each of its Subsidiaries to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(c); provided, however, that nothing in
this Section shall prevent the Borrower from dissolving any of its Subsidiaries
if such action is, in the reasonable business judgment of the Borrower,
desirable in the conduct of its business and is not disadvantageous in any
material respect to the Bank. Each Loan Party shall, and shall cause each of its
Subsidiaries to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so would reasonably be expected to have a
Material Adverse Effect.

 

          Section 8.2.          Maintenance of Properties. Each Loan Party
shall, and shall cause each of its Subsidiaries to maintain its material
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear and casualty events excepted), and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

 

          Section 8.3.          Taxes and Assessments. Each Loan Party shall
duly pay and discharge, and shall cause each of its Subsidiaries to duly pay and
discharge, all federal and material state, local, and foreign Taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

 



-49- 

 

 

          Section 8.4.          Insurance. Each Loan Party shall maintain and
shall cause their Subsidiaries to maintain, with financially sound and reputable
insurers, such insurance as is customary for Persons engaged in the same or
similar business, and the Loan Parties shall maintain flood insurance with
respect to any improvements on real Property consisting of building or parking
facilities in an area designated by a governmental body as having special flood
hazards. The Loan Parties shall in any event maintain insurance on the
Collateral to the extent required by the Collateral Documents. All such policies
of insurance shall contain satisfactory mortgagee/lender’s loss payable
endorsements, naming the Bank (or its security trustee) as mortgagee or a loss
payee, assignee or additional insured, as appropriate, as its interest may
appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to the Bank. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ (ten (10) days’ in the case of nonpayment of insurance
premiums) prior written notice to the Bank in the event of cancellation of the
policy for any reason whatsoever and a clause specifying that the interest of
the Bank shall not be impaired or invalidated by any act or neglect of any Loan
Party or any Subsidiary of a Loan Party, or the owner of the premises or
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy. The Borrower shall deliver to the Bank (a) on the
Effective Date and at such other times as the Bank shall reasonably request,
certificates evidencing the maintenance of insurance required hereunder,
(b) prior to the termination of any such policies, certificates evidencing the
renewal thereof, and (c) promptly following request by the Bank, copies of all
insurance policies of the Loan Parties and their Subsidiaries. The Borrower also
agrees to deliver to the Bank, promptly as rendered, true copies of all reports
made in any reporting forms to insurance companies.

 

          Section 8.5.          Financial Reports. The Loan Parties shall, and
shall cause each of their Subsidiaries to, maintain proper books of records and
accounts reasonably necessary to prepare financial statements required to be
delivered pursuant to this Section 8.5 in accordance with GAAP and PCAOB
standards and shall furnish to the Bank:

 

          (a)          as soon as available, and in any event no later than
25 days after the last day of each calendar month, a Borrowing Base Certificate
showing the computation of the Borrowing Base in reasonable detail as of the
close of business on the last day of such month, together with an accounts
receivable and accounts payable aging, and an inventory stock status report
prepared by the Borrower and certified to by a Financial Officer of the
Borrower;

 

          (b)          as soon as available, and in any event no later than
30 days after the last day of each of the first two fiscal months of each fiscal
quarter of the Borrower, a copy of the consolidated and consolidating balance
sheet of (i) the Borrower and its Non-Canadian Subsidiaries and (ii) the
Borrower and its Subsidiaries, each as of the last day of such fiscal month and
the consolidated and consolidating statements of income, retained earnings, and
cash flows of (i) the Borrower and its Non-Canadian Subsidiaries and (ii) the
Borrower and its Subsidiaries, each for the fiscal month then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP and PCAOB standards (subject to the absence of footnote
disclosures and year-end audit adjustments) and certified to by a Financial
Officer of the Borrower;

 



-50- 

 

 

          (c)          as soon as available, and in any event no later than
45 days after the last day of the first three fiscal quarters of each fiscal
year of the Borrower, a copy of the consolidated and consolidating balance sheet
of (i) the Borrower and its Non-Canadian Subsidiaries and (ii) the Borrower and
its Subsidiaries, as of the last day of such fiscal quarter and the consolidated
and consolidating statements of income, retained earnings, and cash flows of
(i) the Borrower and its Non-Canadian Subsidiaries and (ii) the Borrower and its
Subsidiaries, each for the fiscal quarter and for the fiscal year-to-date period
then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous fiscal year, prepared by
the Borrower in accordance with GAAP and PCAOB standards (subject to the absence
of footnote disclosures and year-end audit adjustments) and certified to by a
Financial Officer of the Borrower;

 

          (d)          as soon as available, and in any event no later than
120 days after the last day of each fiscal year of the Borrower, a copy of the
consolidated balance sheet of the Loan Parties and their Non-Canadian
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated statements of income, retained earnings, and cash flows of the Loan
Parties and their Non-Canadian Subsidiaries for the fiscal year then ended, and
accompanying notes thereto and a supplemental informational section that
contains consolidating financial statements for the fiscal year then ended, each
in reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied in the case of the consolidated financial statements by
a compilation report of BDO USA, LLP or another firm of independent public
accountants of recognized standing, selected by the Borrower and reasonably
satisfactory to the Bank, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and PCAOB standards and
present fairly in accordance with GAAP and PCAOB standards the consolidated
financial condition of the Loan Parties and Non-Canadian Subsidiaries of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended;

 

          (e)          as soon as available, and in any event no later than
120 days after the last day of each fiscal year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of BDO USA, LLP or
another firm of independent public accountants of recognized standing, selected
by the Borrower and reasonably satisfactory to the Bank, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
PCAOB standards and present fairly in accordance with GAAP and PCAOB standards
the consolidated financial condition of the Borrower and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

 



-51- 

 

 

          (f)          as soon as available, and in any event no later than
120 days after the last day of each fiscal year of PECI, a copy of the
consolidated balance sheet of PECI and its Subsidiaries as of the last day of
the fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of PECI and its Subsidiaries for the fiscal year then
ended, and accompanying notes thereto and a supplemental informational section
that contains consolidating financial statements for the fiscal year then ended,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by a compilation report of BDO USA, LLP or another firm of
independent public accountants of recognized standing, selected by PECI and
reasonably satisfactory to the Bank, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and PCAOB
standards and present fairly in accordance with GAAP and PCAOB standards the
consolidated financial condition of PECI and its Subsidiaries as of the close of
such fiscal year and the results of their operations and cash flows for the
fiscal year then ended;

 

          (g)          promptly after receipt thereof, any additional written
reports, management letters or other detailed information contained in writing
concerning significant aspects of any Loan Party’s or any of its Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;

 

          (h)          promptly after the sending or filing thereof, copies of
each Form 10-K, Form 10-Q, Form 8-K, Form S-1 and Form S-3 reports filed by any
Loan Party or any Subsidiary of a Loan Party with any securities exchange or the
Securities and Exchange Commission or any successor agency;

 

          (i)          promptly after receipt thereof, a copy of each audit made
by any regulatory agency of the books and records of any Loan Party or any
Subsidiary of a Loan Party or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to any Loan Party or any
Subsidiary of a Loan Party or their respective business;

 

          (j)          as soon as available, and in any event no later than
February 28, 2017, a copy of the consolidated and consolidating business plan
for the Loan Parties and their Subsidiaries for following fiscal year, such
business plan to show the projected consolidated and consolidating revenues,
expenses and balance sheet of the Loan Parties on a quarter-by-quarter basis,
such business plan to be in reasonable detail prepared by the Borrower and in
form satisfactory to the Bank (which shall include a summary of all assumptions
made in preparing such business plan);

 



-52- 

 

 

          (k)          notice of any Change of Control;

 

          (l)           promptly after knowledge thereof shall have come to the
attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect, or (iii) the occurrence of any Default;

 

          (m)         with each of the financial statements delivered pursuant
to subsections (c) and (d) above, a written certificate in the form attached
hereto as Exhibit E signed by a Financial Officer of the Borrower to the effect
that to the best of such officer’s knowledge and belief no Event of Default has
occurred during the period covered by such statements or any Default exists or,
if any such Event of Default has occurred during such period or Default exists,
setting forth a description of such Default and specifying the action, if any,
taken by the relevant Loan Party or its Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.23 (Financial Covenants);

 

          (n)          as soon as available, and in any event no later than
25 days after the last day of each calendar month, an updated 3-month cash flow
forecast showing projected cash receipts and cash disbursements (including
referencing line item sources and uses of cash) of the Borrower and its
Subsidiaries over the following 3-month period, together with a reconciliation
of actual cash receipts and cash disbursements of the Borrower and its
Subsidiaries from the prior month against the prior month forecast and showing
any deviations on a cumulative basis and providing a written explanation of the
variances prepared by the Borrower and in form and substance, and with detail,
as the Bank may request;

 

          (o)          as soon as available, and in any event no later than
25 days after the last day of each calendar month, copies of any IRS reports,
agreements or communication with respect to the status of the Payroll Tax
Liability; and

 

          (p)          promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary of a Loan Party, or compliance with the terms of any
Loan Document, as the Bank may reasonably request.

 



-53- 

 

 

          Section 8.6.          Inspection; Field Audits. Each Loan Party shall,
and shall cause each of its Subsidiaries to, permit the Bank and each of their
duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Loan
Parties hereby authorize such accountants to discuss with the Bank the finances
and affairs of the Loan Parties and their Subsidiaries) at such reasonable times
and intervals as the Bank may designate and, so long as no Default exists, with
reasonable prior notice to the Borrower; provided, however, that in the absence
of any Default, the Borrower shall not be required to pay the Bank for more than
one (1) such inspection per calendar year. The Borrower shall pay to the Bank
charges for field audits of the Collateral, inspections and visits to Property,
inspections of corporate books and financial records, examinations and copies of
books of accounts and financial record and other activities permitted in this
Section performed by the Bank or its agents or third party firms, in such
amounts as the Bank may from time to time request (the Bank acknowledging and
agreeing that any internal charges for such audits and inspections shall be
computed in the same manner as it at the time customarily uses for the
assessment of charges for similar collateral audits, but in no event exceeding
$25,000 per audit); provided, however, that in the absence of any Default, the
Borrower shall not be required to pay the Bank for more than one (1) such audit
per calendar year and the Bank does not have the present intention of conducting
field audits.

 

          Section 8.7.          Borrowings and Guaranties. No Loan Party shall,
nor shall it permit any of its Domestic Subsidiaries to, issue, incur, assume,
create or have outstanding any Indebtedness, or incur liabilities under any
Hedging Agreement, or be or become liable as endorser, guarantor, surety or
otherwise for any Indebtedness or undertaking of any Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any Person; provided, however, that the foregoing
shall not restrict nor operate to prevent:

 

          (a)          the Secured Obligations (and any guarantees of such
obligations) of the Loan Parties owing to the Bank (and its Affiliates);

 

          (b)          purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding;

 

          (c)          obligations of the Loan Parties arising out of interest
rate, foreign currency, and commodity Hedging Agreements entered into with
financial institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;

 

          (d)          endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

          (e)          intercompany advances from time to time owing between the
Loan Parties or owing from a Loan Party to PECI and its Subsidiaries, in each
case, in the ordinary course of business;

 

          (f)          Subordinated Debt in an amount not to exceed $1,750,000
in the aggregate on the Closing Date, as reduced by permitted payments thereon;

 



-54- 

 

 

          (g)          Indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

          (h)          Indebtedness in respect of bids, trade contracts (other
than for debt for borrowed money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts and similar obligations, in each case, provided in the ordinary course
of business;

 

          (i)           Indebtedness in respect of netting services, overdraft
protection and similar arrangements, in each case, in connection with cash
management and deposit accounts;

 

          (j)           Indebtedness representing deferred compensation to
directors, officers, employees of any Loan Party incurred in the ordinary course
of business;

 

          (k)          Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business;

 

          (l)           guaranty from the Borrower of Indebtedness of PECI,
Pioneer Transformers Ltd. and Bemag Transformer Inc. owing to the Bank or its
Affiliates; and guaranties from Loan Parties of Indebtedness of Subsidiaries
which are not Loan Parties in an amount not to exceed $2,750,000;

 

          (m)         any guarantee by a Loan Party of Indebtedness of any other
Loan Party, so long as the incurrence of such Indebtedness is otherwise
permitted under the terms of this Agreement; and

 

          (n)          unsecured Indebtedness of the Loan Parties and their
Subsidiaries not otherwise permitted by this Section in an amount not to exceed
$200,000 in the aggregate at any one time outstanding.

 

          Section 8.8.          Liens. No Loan Party shall, nor shall it permit
any of its Domestic Subsidiaries to, create, incur or permit to exist any Lien
of any kind on any Property owned by any such Person; provided, however, that
the foregoing shall not apply to nor operate to prevent:

 

          (a)          Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;

 



-55- 

 

 

          (b)          mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;

 

          (c)          judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Loan Parties secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $200,000 at any one time outstanding;

 

          (d)          Liens on equipment of any Loan Party created solely for
the purpose of securing indebtedness permitted by Section 8.7(b), representing
or incurred to finance the purchase price of such Property, provided that no
such Lien shall extend to or cover other Property of such Loan Party other than
the respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon;

 

          (e)          any interest or title of a lessor under any operating
lease, including the filing of Uniform Commercial Code financing statements
solely as a precautionary measure in connection with operating leases entered
into by any Loan Party in the ordinary course of its business;

 

          (f)          easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

          (g)          bankers’ Liens, rights of setoff and other similar Liens
(including under Section 4-210 of the Uniform Commercial Code) in one or more
deposit accounts maintained by any Loan Party or any Subsidiary of a Loan Party,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 



-56- 

 

 

          (h)          Liens granted in favor of the Bank pursuant to the
Collateral Documents;

 

          (i)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements (including Liens arising under Section 2-502
of the Uniform Commercial Code) for the sale of goods entered into by any Loan
Party or any Subsidiary of a Loan Party in the ordinary course of business;

 

          (j)           non-exclusive licenses of intellectual property granted
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of business of any Loan Party or any Subsidiary of a
Loan Party;

 

          (k)          Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto permitted by
Section 8.7(k);

 

          (l)           Liens in favor of a Loan Party;

 

          (m)         Liens securing refinancing Indebtedness to the extent such
Liens do not extend to or cover any property of a party not previously subjected
to Liens relating to the Indebtedness being refinanced;

 

          (n)          Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods;

 

          (o)          Liens consisting of an agreement to dispose of any
Property in a disposition permitted under Section 8.10, in each case, solely to
the extent such disposition would have been permitted on the date of the
creation of such Lien; and

 

          (p)          Liens on cash collateral to secure Subordinated Debt in
existence on the Closing Date in an amount not to exceed $165,280.50 so long as
such cash collateral is required to be maintained by the lender to the holder of
the Subordinated Debt.

 

          Section 8.9.          Investments, Acquisitions, Loans and Advances.
No Loan Party shall, nor shall it permit any of its Domestic Subsidiaries to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

          (a)          Cash Equivalents;

 

          (b)          the Loan Parties’ existing investments in their
respective Subsidiaries outstanding on the Effective Date;

 

          (c)          intercompany advances (and the repayment of intercompany
advances) made from time to time between the Loan Parties in the ordinary course
of business;

 



-57- 

 

 

          (d)          investments by any Loan Party and its Subsidiaries in
connection with interest rate, foreign currency, and commodity Hedging
Agreements entered into with financial institutions in connection with bona fide
hedging activities in the ordinary course of business and not for speculative
purposes;

 

          (e)          promissory notes and other non-cash consideration
received in connection with dispositions permitted by Section 8.10;

 

          (f)          investments (including debt obligations and equity
interests) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business and upon the foreclosure with respect to any secured investment or
other transfer of title with respect to any secured investment;

 

          (g)          guaranties permitted by Section 8.7(m);

 

          (h)          any Acquisition for which the Total Consideration in the
aggregate is less than $1,000,000 in any calendar year;

 

          (i)           other investments, loans, and advances in addition to
those otherwise permitted by this Section in an amount not to exceed $5,000,000
in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

          Section 8.10.          Mergers, Consolidations and Sales. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, be a party to any
merger or consolidation or amalgamation, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:

 

          (a)          the sale or lease of inventory in the ordinary course of
business;

 

          (b)          the sale, transfer, lease or other disposition of
Property of any Loan Party to one another in the ordinary course of its
business;

 

          (c)          the merger of any Loan Party with and into the Borrower
or any other Loan Party, provided that, in the case of any merger involving the
Borrower, the Borrower is the corporation surviving the merger;

 



-58- 

 

 

          (d)          the sale of delinquent notes or accounts receivable in
the ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale or securitization transaction);

 

          (e)          the sale, transfer or other disposition of any tangible
personal property that, in the reasonable business judgment of the relevant Loan
Party or its Subsidiary, has become obsolete or worn out, and which is disposed
of in the ordinary course of business;

 

          (f)          normal cash discounts on normal trade terms in the
ordinary course of business;

 

          (g)          the sale of Receivables owing by Siemens Corp. or its
Affiliates to Orbian and/or Orbian Corp. pursuant to a discounting agreement
which is non-recourse to the Borrower or any Subsidiary and which agreement is
otherwise satisfactory to the Bank and which agreement cannot be amended without
the consent of the Bank; and

 

          (h)          the Disposition of Property of any Loan Party or any
Subsidiary of a Loan Party (including any Disposition of Property as part of a
sale and leaseback transaction) aggregating for all Loan Parties and their
Subsidiaries not more than $200,000 during any fiscal year of the Borrower;
provided, however, that this clause (h) shall not permit any Loan Party to
factor any of its Receivables with any party except as permitted by clause (g)
above.

 

          Section 8.11.          Maintenance of Subsidiaries. No Loan Party
shall assign, sell or transfer, nor shall it permit any of its Subsidiaries to
issue, assign, sell or transfer, any shares of capital stock or other equity
interests of a Subsidiary; provided, however, that the foregoing shall not
operate to prevent (a) the issuance, sale, and transfer to any person of any
shares of capital stock of a Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such person as a director of
such Subsidiary, (b) any transaction permitted by Section 8.10(c) above, and
(c) Liens on the capital stock or other equity interests of Subsidiaries granted
to the Bank pursuant to the Collateral Documents or the Canadian Credit
Facilities.

 

          Section 8.12.          Dividends and Certain Other Restricted
Payments. No Loan Party shall, nor shall it permit any of its Subsidiaries to,
make any Distributions; provided, however, that the foregoing shall not operate
to prevent:

 

          (i)          the making of dividends or distributions by any
Subsidiary to any Borrower; and

 

          (ii)         so long as no Default exists or would exist after giving
effect thereto, Distributions made by Borrower in any calendar year in an
aggregate amount less than or equal to 25% of Borrower’s Net Income in the
immediately preceding calendar year.

 



-59- 

 

 

          Section 8.13.          ERISA. Each Loan Party shall, and shall cause
each of its Subsidiaries to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to result in the imposition of a Lien against any
of its Property. Each Loan Party shall, and shall cause each of its Subsidiaries
to, promptly notify the Bank of: (a) the occurrence of any reportable event (as
defined in ERISA) with respect to a Plan, (b) receipt of any notice from the
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by any Loan Party or any Subsidiary of a Loan Party of any
material liability, fine or penalty, or any material increase in the contingent
liability of any Loan Party or any Subsidiary of a Loan Party with respect to
any post-retirement Welfare Plan benefit.

 

          Section 8.14.          Compliance with Laws. (a) Each Loan Party
shall, and shall cause each of its Subsidiaries to, comply in all material
respects with the requirements of all federal, state, and local laws, rules,
regulations, ordinances and orders applicable to or pertaining to its Property
or business operations, where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property.

 

          (b)          Without limiting the agreements set forth in
Section 8.14(a) above, each Loan Party shall, and shall cause each of its
Subsidiaries to, at all times, do the following to the extent the failure to do
so, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect: (i) comply in all material respects with, and maintain
each of the Premises in compliance in all material respects with, all applicable
Environmental Laws; (ii) require that each tenant and subtenant, if any, of any
of the Premises or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within ten (10) Business
Days notify the Bank in writing of and provide any reasonably requested
documents upon learning of any of the following in connection with any Loan
Party or any Subsidiary of a Loan Party or any of the Premises: (1) any material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting any Loan Party’s or any of its Subsidiary’s
interest therein; (x) promptly provide or otherwise make available to the Bank
any reasonably requested environmental record concerning the Premises which any
Loan Party or any Subsidiary of a Loan Party possesses or can reasonably obtain;
and (xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

 



-60- 

 

 

          Section 8.15.          Compliance with OFAC Sanctions Programs.
(a) Each Loan Party shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to such Loan Party and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

 

          (b)          Each Loan Party shall provide the Bank any information
regarding the Loan Parties, their Affiliates, and their Subsidiaries necessary
for the Bank to comply with all applicable OFAC Sanctions Programs; subject
however, in the case of Affiliates, to such Loan Party’s ability to provide
information applicable to them.

 

          (c)          If any Loan Party obtains actual knowledge or receives
any written notice that any Loan Party, any Affiliate or any Subsidiary of any
Loan Party is named on the then current OFAC SDN List (such occurrence, an “OFAC
Event”), such Loan Party shall promptly (i) give written notice to the Bank of
such OFAC Event, and (ii) comply in all material respects with all applicable
laws with respect to such OFAC Event (regardless of whether the party included
on the OFAC SDN List is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Bank taking any and all steps the Bank deems
necessary, in their sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

 

          Section 8.16.          Burdensome Contracts With Affiliates. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to such Loan Party or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties.

 

          Section 8.17.          No Changes in Fiscal Year. The fiscal year of
the Borrower and its Subsidiaries ends on December 31 of each year; and the
Borrower shall not, nor shall it permit any Subsidiary to, change its fiscal
year from its present basis.

 

          Section 8.18.          Formation of Subsidiaries. Promptly upon the
formation or acquisition of any Subsidiary, the Loan Parties shall provide the
Bank notice thereof (at which time Schedule 6.2 shall be deemed amended to
include reference to such Subsidiary. The Loan Parties shall, and shall cause
their Subsidiaries to, timely comply with the requirements of Sections 10 and 11
with respect to any Subsidiary that is required to become a Guarantor hereunder.
Except for Foreign Subsidiaries existing on the Effective Date and identified on
Schedule 6.2, no Loan Party, nor shall it permit any of its Subsidiaries to,
form or acquire any Foreign Subsidiary.

 



-61- 

 

 

          Section 8.19.          Change in the Nature of Business. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of such Loan Party or
any of its Subsidiaries would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.

 

          Section 8.20.          Use of Proceeds. The Borrower shall use the
credit extended under this Agreement solely for the purposes set forth in, or
otherwise permitted by, Section 6.4.

 

          Section 8.21.          No Restrictions. Except as provided herein and
in the Canadian Credit Facilities, no Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Loan Party or any Subsidiary of a Loan Party to:
(a) pay dividends or make any other distribution on any Subsidiary’s capital
stock or other equity interests owned by such Loan Party or any other
Subsidiary, (b) pay any indebtedness owed to any Loan Party or any other
Subsidiary, (c) make loans or advances to any Loan Party or any Subsidiary,
(d) transfer any of its Property to any Loan Party or any other Subsidiary, or
(e) guarantee the Secured Obligations and/or grant Liens on its assets to the
Bank as required by the Loan Documents.

 

          Section 8.22.          Subordinated Debt. No Loan Party shall, nor
shall it permit any of its Domestic Subsidiaries to, (a) amend or modify any of
the terms or conditions relating to Subordinated Debt, (b) make any voluntary
prepayment of Subordinated Debt or effect any voluntary redemption thereof, or
(c) make any payment on account of Subordinated Debt which is prohibited under
the terms of any instrument or agreement subordinating the same to the
Obligations. Notwithstanding the foregoing, the Loan Parties may agree to a
decrease in the interest rate applicable thereto or to a deferral of repayment
of any of the principal of or interest on the Subordinated Debt beyond the
current due dates therefor.

 

          Section 8.23.          Financial Covenants. (a) Current Ratio. As of
the last day of each fiscal quarter of the Borrower, the Loan Parties and their
Subsidiaries shall maintain a Current Ratio of not less than the corresponding
ratio set forth opposite such determination date below:

 

Fiscal Quarter Ending on or about Current Ratio shall not be
less than:     3/31/16 and 6/30/16 1.00 to 1.0     9/30/16 1.05 to 1.0    
12/31/16 1.10 to 1.0     3/31/17 and each fiscal quarter thereafter 1.10 to 1.0

 



-62- 

 

 

          (b)          EBITDA. The Loan Parties and their Subsidiaries shall not
permit EBITDA, on a consolidated basis, (i) on or prior to December 31, 2016,
for the period from and including January 1, 2016 and ending as of the last day
of the fiscal quarter of the Borrower set forth below and (ii) from and after
January 1, 2017 for the four (4) consecutive fiscal quarters of the Borrower
then most recently completed, determined on the last day of each fiscal quarter
of the Borrower to be less than the applicable amount set forth opposite such
determination date below in the “Minimum EBITDA Covenant Level” column:

 

Fiscal Quarter Ending on or about   Budgeted Minimum
EBITDA   Minimum
EBITDA
Covenant Level           3/31/2016   $832,000   $665,600           6/30/2016  
$2,207,000   $1,765,600           9/30/2016   $4,541,000   $3,632,800          
12/31/2016   $7,200,000   $5,760,000           3/31/17 and each fiscal quarter
thereafter   $7,200,000   $5,760,000

 

          In addition to the foregoing rolling four quarter test above, for the
fiscal quarter ending March 31, 2017 and the two fiscal quarters ending June 30,
2017, the Loan Parties and their Subsidiaries shall not permit EBITDA, on a
consolidated basis, to be less than $665,600 and $1,765,600, respectively.

 

          (c)          Tangible Net Worth. As of the last day of each fiscal
quarter of the Borrower, the Loan Parties and their Subsidiaries shall maintain
Tangible Net Worth of not less than the corresponding amount set forth opposite
such determination date below in the “Minimum Tangible Net Worth” column: 

 

Period(s) Ending Budgeted Tangible
Net Worth shall not
be less than: Minimum Tangible
Net Worth shall
not be less than:       3/31/16 $3,800,000 $3,230,000       6/30/16 $5,400,000
$4,590,000       9/30/16 $6,600,000 $5,610,000       12/31/16 $7,900,000
$6,715,000       3/31/17 and at all times thereafter $8,300,000 $7,055,000

 



-63- 

 

 

          Section 8.24.          Foreign Subsidiary Holding Companies.
Notwithstanding anything contained in the Agreement to the contrary, the Foreign
Subsidiary Holding Companies shall not engage in any business or other activity,
own any material assets or property, incur any Indebtedness or material
liabilities or grant Liens on any part of its Property, other than (i) ownership
of the capital stock of a Foreign Subsidiary or another Foreign Subsidiary
Holding Company, (ii) maintenance of its corporate existence, and
(iii) activities relating to legal, Tax, and accounting matters with respect to
any of the foregoing activities.

 

          Section 8.25.          Post-Closing Covenant. Within 30 days of the
Effective Date, the Loan Parties agree to deliver the favorable written opinion
of Minnesota counsel to TESI, in form and substance satisfactory to the Bank.

 

Section 9.          Events of Default and Remedies.

 

          Section 9.1.          Events of Default. Any one or more of the
following shall constitute an “Event of Default” hereunder:

 

          (a)          default in the payment when due of all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation, or
default for a period of three (3) Business Days in the payment when due of any
interest, fee or other Obligation payable hereunder or under any other Loan
Document;

 

          (b)          default in the observance or performance of any covenant
set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.22 or 8.23 of
this Agreement or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon; provided not more than twice per fiscal year
the Borrower may remedy a default with respect to Section 8.5 within five (5)
Business Days;

 

          (c)          default in the observance or performance of any other
provision hereof or of any other Loan Document which is not remedied within
ten (10) Business Days after written notice thereof is given to the Borrower by
the Bank;

 

          (d)          any representation or warranty made in Section 6 hereof
or any material representation or warranty made in any other Loan Document or in
any certificate furnished to the Bank pursuant hereto or thereto or in
connection with any transaction contemplated hereby or thereby shall have been
incorrect in any material respect as of the date of the issuance or making or
deemed making thereof;

 



-64- 

 

 

          (e)          (i) any event occurs or condition exists (other than
those described in subsections (a) through (d) above) which is specified as an
event of default under any of the other Loan Documents, or (ii) any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or (iii) any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Bank in any Collateral purported to be covered
thereby except as expressly permitted by the terms hereof, or (iv) any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder, or
(v) any Loan Party or any Domestic Subsidiary of a Loan Party makes any payment
on account of any Subordinated Debt which is prohibited under the terms of any
instrument subordinating such Subordinated Debt to any Secured Obligations, or
any subordination provision in any document or instrument (including, without
limitation, any intercreditor or subordination agreement) relating to any
Subordinated Debt shall cease to be in full force and effect, or any Person
(including the holder of any Subordinated Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision;

 

          (f)          default shall occur under the Canadian Credit Facilities;
or default shall occur under any Material Indebtedness issued, assumed or
guaranteed by any Loan Party or any Subsidiary of a Loan Party, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Material Indebtedness (whether or not
such maturity is in fact accelerated), or any such Material Indebtedness shall
not be paid when due (whether by demand, lapse of time, acceleration or
otherwise);

 

          (g)          (i) any judgment or judgments, writ or writs or warrant
or warrants of attachment, or any similar process or processes, shall be entered
or filed against any Loan Party or any Subsidiary of a Loan Party, or against
any of their respective Property, in an aggregate amount for all such Persons in
excess of $500,000 (except to the extent fully covered by insurance pursuant to
which the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Subsidiary of a Loan Party to enforce any such
judgment, or (ii) any Loan Party or any Subsidiary of a Loan Party shall fail
within thirty (30) days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

          (h)          any Loan Party or any Subsidiary of a Loan Party, or any
member of its Controlled Group, shall fail to pay when due an amount or amounts
aggregating for all such Persons in excess of $500,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $500,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by any Loan Party or any Subsidiary of a Loan
Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any Loan Party or any Subsidiary of a Loan Party,
or any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 



-65- 

 

 

          (i)           any Change of Control shall occur;

 

          (j)           any Loan Party or any Subsidiary of a Loan Party shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate or similar action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k); or

 

          (k)          a custodian, receiver, trustee, examiner, liquidator or
similar official shall be appointed for any Loan Party or any Subsidiary of a
Loan Party, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against any Loan Party or any
Subsidiary of a Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days; or

 

          (l)           the occurrence of any fact, event or circumstance,
which, in the good faith determination of the Bank, would have a Material
Adverse Effect.

 

          Section 9.2.          Non-Bankruptcy Defaults. When any Event of
Default (other than those described in subsection (j) or (k) of Section 9.1 with
respect to the Borrower) has occurred and is continuing, the Bank may, by
written notice to the Borrower: (a) terminate the remaining Facilities and all
other obligations of the Bank hereunder on the date stated in such notice (which
may be the date thereof); (b) declare the principal of and the accrued interest
on all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) demand that the Borrower immediately deliver to the Bank Cash
Collateral in an amount equal to 105% of the aggregate amount of each Letter of
Credit then outstanding, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Bank would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Bank shall have the right to require the Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit. In addition, the Bank may exercise all rights
and remedies available to it under the Loan Documents or applicable law or
equity when any such Event of Default has occurred and is continuing.

 



-66- 

 

 

          Section 9.3.          Bankruptcy Defaults. When any Event of Default
described in subsections (j) or (k) of Section 9.1 with respect to the Borrower
has occurred and is continuing, then all outstanding Loans shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind, the
obligation of the Bank to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately deliver to
the Bank Cash Collateral in an amount equal to 105% of the aggregate amount of
each Letter of Credit then outstanding, the Borrower acknowledging and agreeing
that the Bank would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Bank shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit. In addition, the Bank may exercise all rights and remedies available to
it under the Loan Documents or applicable law or equity when any such Event of
Default has occurred and is continuing.

 

          Section 9.4.          Collateral for Undrawn Letters of Credit. (a) If
the prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Sections 2.3(b), 2.8(b), 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Bank as provided in subsection (b) below.

 

          (b)          All amounts prepaid pursuant to subsection (a) above
shall be held by the Bank in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Bank (to the extent
available) to, the reimbursement of any payment under any Letter of Credit then
or thereafter made by the Bank, and to the payment of the unpaid balance of all
other Secured Obligations. The Collateral Account shall be held in the name of
and subject to the exclusive dominion and control of the Bank. If and when
requested by the Borrower, the Bank shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the Bank is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the Bank. If the Borrower shall
have made payment of all obligations referred to in subsection (a) above
required under Section 2.8(b), at the request of the Borrower the Bank shall
release to the Borrower amounts held in the Collateral Account so long as at the
time of the release and after giving effect thereto no Default exists. After all
Letters of Credit have expired or been cancelled and the expiration or
termination of all Facilities, at the request of the Borrower, the Bank shall
release any remaining amounts held in the Collateral Account following payment
in full in cash of all Secured Obligations.

 



-67- 

 

 

          Section 9.5.          Post-Default Collections. Anything contained
herein or in the other Loan Documents to the contrary notwithstanding
(including, without limitation, Section 2.8(b)), all payments and collections
received in respect of the Obligations and all proceeds of the Collateral and
payments made under or in respect of the Guaranty Agreements received, in each
instance, by the Bank after acceleration or the final maturity of the
Obligations or termination of the Facilities as a result of an Event of Default
shall be remitted to the Bank and applied in the Bank’s discretion.

 

Section 10.          The Guarantees.

 

          Section 10.1.          The Guarantees. To induce the Bank to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Facilities and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Domestic Subsidiary
party hereto (including any Domestic Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Bank) and the Borrower (as to the Secured Obligations of
another Loan Party) hereby unconditionally and irrevocably guarantees jointly
and severally to the Bank and its Affiliates, the due and punctual payment of
all present and future Secured Obligations, including, but not limited to, the
due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, its Guarantee of Hedging Liability of any
Loan Party shall exclude all Excluded Swap Obligations. In case of failure by
the Borrower or other obligor punctually to pay any Secured Obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

          Section 10.2.          Guarantee Unconditional. The obligations of
each Guarantor under this Section 10 shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged, or otherwise affected by:

 

          (a)          any extension, renewal, settlement, compromise, waiver,
or release in respect of any obligation of any Loan Party or other obligor or of
any other guarantor under this Agreement or any other Loan Document or by
operation of law or otherwise;

 

          (b)          any modification or amendment of or supplement to this
Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations;

 



-68- 

 

 

          (c)          any change in the corporate existence, structure, or
ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, any Loan Party or other obligor, any other guarantor, or
any of their respective assets, or any resulting release or discharge of any
obligation of any Loan Party or other obligor or of any other guarantor
contained in any Loan Document;

 

          (d)          the existence of any claim, set-off, or other rights
which any Loan Party or other obligor or any other guarantor may have at any
time against the Bank or any other Person, whether or not arising in connection
herewith;

 

          (e)          any failure to assert, or any assertion of, any claim or
demand or any exercise of, or failure to exercise, any rights or remedies
against any Loan Party or other obligor, any other guarantor, or any other
Person or Property;

 

          (f)          any application of any sums by whomsoever paid or
howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

          (g)          any invalidity or unenforceability relating to or against
any Loan Party or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations or any provision of applicable law or
regulation purporting to prohibit the payment by any Loan Party or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations; or

 

          (h)          any other act or omission to act or delay of any kind by
the Bank or any other Person or any other circumstance whatsoever that might,
but for the provisions of this subsection, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 10.

 

          Section 10.3.          Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances. Each Guarantor’s obligations under this
Section 10 shall remain in full force and effect until the Facilities are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
other Loan Parties under this Agreement and all other Loan Documents and, if
then outstanding and unpaid, all Hedging Liability and Bank Product Obligations
shall have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by any Loan Party or other obligor or any guarantor under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such Loan Party or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 10 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 



-69- 

 

 

          Section 10.4.          Subrogation. Each Guarantor agrees it will not
exercise any rights which it may acquire by way of subrogation by any payment
made hereunder, or otherwise, until all the Secured Obligations shall have been
paid in full subsequent to the termination of all the Facilities and expiration
of all Letters of Credit. If any amount shall be paid to a Guarantor on account
of such subrogation rights at any time prior to the later of (x) the payment in
full of the Secured Obligations and all other amounts payable by the Loan
Parties hereunder and the other Loan Documents and (y) the termination of the
Facilities and expiration of all Letters of Credit, such amount shall be held in
trust for the benefit of the Bank (and its Affiliates) and shall forthwith be
paid to the Bank (and its Affiliates) or be credited and applied upon the
Secured Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement.

 

          Section 10.5.          Subordination. Each Guarantor (each referred to
herein as a “Subordinated Creditor”) hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the Borrower or other Loan Party
owing to such Subordinated Creditor, whether now existing or hereafter arising,
to the indefeasible payment in full in cash of all Secured Obligations. During
the existence of any Event of Default, subject to Section 10.4, any such
indebtedness, obligation, or liability of the Borrower or other Loan Party owing
to such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the Secured
Obligations and the proceeds thereof shall be paid over to the Bank for
application to the Secured Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Section 10.

 

          Section 10.6.          Waivers. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Bank or any other Person against the Borrower or any other Loan Party or other
obligor, another guarantor, or any other Person.

 

          Section 10.7.          Limit on Recovery. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Section 10 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 10 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

          Section 10.8.          Stay of Acceleration. If acceleration of the
time for payment of any amount payable by the Borrower or other Loan Party or
other obligor under this Agreement or any other Loan Document, or under any
agreement relating to Hedging Liability or Bank Product Obligations, is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower or such other
Loan Party or obligor, all such amounts otherwise subject to acceleration under
the terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Bank.

 

          Section 10.9.          Benefit to Guarantors. The Loan Parties are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower and the other Loan Parties
has a direct impact on the success of each other Loan Party. Each Guarantor will
derive substantial direct and indirect benefit from the extensions of credit
hereunder, and each Guarantor acknowledges that this guarantee is necessary or
convenient to the conduct, promotion and attainment of its business.

 



-70- 

 

 

          Section 10.10.        Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 10.3. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 11.          Collateral.

 

          Section 11.1.          Collateral. The Secured Obligations shall be
secured by valid, perfected, and enforceable Liens on all right, title, and
interest of each Loan Party in all of its real property, personal property, and
fixtures, whether now owned or hereafter acquired or arising, and all proceeds
thereof; provided, however, that: (i) the Collateral shall not include Excluded
Property, (ii) until an Event of Default has occurred and is continuing and
thereafter until otherwise required by the Bank, Liens on vehicles or other
goods which are subject to a certificate of title law need not be perfected
provided that the total value of such property at any one time not so perfected
shall not exceed $100,000 in the aggregate, and (iii) the Collateral need not
include (or be perfected if a Lien is granted) those assets of any Loan Party as
to which the Bank in its sole discretion determines that the cost of obtaining a
security interest in or perfection thereof are excessive in relation to the
value of the security to be afforded thereby. Each Loan Party acknowledges and
agrees that the Liens on the Collateral shall be granted to the Bank and shall
be valid and perfected first priority Liens (to the extent perfection by filing,
registration, recordation, possession or control is required herein or in any
other Loan Document) subject to the proviso appearing at the end of the
preceding sentence and to Liens permitted by Section 8.8, in each case pursuant
to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Bank.

 

          Section 11.2.          Depository Banks. Each Loan Party shall
maintain at the Bank (or one of its Affiliates) as its primary depository bank,
including for its principal operating, administrative, cash management, lockbox
arrangements, collection activity, and other deposit accounts for the conduct of
its business. All deposit accounts shall be maintained with the Bank or such
other bank(s) reasonably acceptable to the Bank subject to deposit account
control agreements in favor of the Bank on terms reasonably satisfactory to the
Bank (all such deposit accounts maintained with the Bank or with such other
bank(s) subject to a deposit account control agreement being hereinafter
collectively referred to as the “Assigned Accounts”). Each Loan Party shall make
such arrangements as may be reasonably requested by the Bank to assure that all
proceeds of the Collateral are deposited (in the same form as received) in one
or more Assigned Accounts. Any proceeds of Collateral received by any Loan Party
shall be promptly deposited into an Assigned Account and, until so deposited,
shall held by it in trust for the Bank. Each Loan Party acknowledges and agrees
that the Bank has (and is hereby granted to the extent it does not already have)
a Lien on each Assigned Account and all funds contained therein to secure the
Secured Obligations. The Bank agrees with the Loan Parties that if and so long
as no Default has occurred or is continuing, amounts on deposit in the Assigned
Accounts will (subject to the rules and regulations as from time to time in
effect applicable to such demand deposit accounts) be made available to the
relevant Loan Party for use in the conduct of its business. Upon the occurrence
of a Default, the Bank may apply the funds on deposit in any and all such
Assigned Accounts to the Secured Obligations (whether or not then due).

 



-71- 

 

 

          Section 11.3.          Liens on Real Property. In the event that any
Loan Party owns or hereafter acquires any real property (other than Excluded
Property), such Loan Party shall execute and deliver to the Bank a mortgage or
deed of trust acceptable in form and substance to the Bank for the purpose of
granting to the Bank (or a security trustee therefor) a Lien on such real
property to secure the Secured Obligations, shall pay all taxes, costs, and
expenses incurred by the Bank in recording such mortgage or deed of trust, and
shall supply to the Bank at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer acceptable to the
Bank insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted by this Agreement) on the real property
encumbered thereby and such other instrument, documents, certificates, and
opinions reasonably required by the Bank in connection therewith.

 

          Section 11.4.          Further Assurances. Each Loan Party agrees that
it shall, from time to time at the request of the Bank, execute and deliver such
documents and do such acts and things as the Bank may reasonably request in
order to provide for or perfect or protect such Liens on the Collateral. In the
event any Loan Party forms or acquires any other Domestic Subsidiary after the
date hereof, except as otherwise provided in the definition of Guarantor, the
Loan Parties shall promptly upon such formation or acquisition cause such newly
formed or acquired Domestic Subsidiary to execute a Guaranty Agreement and such
Collateral Documents as the Bank may then require, and the Loan Parties shall
also deliver to the Bank, or cause such Domestic Subsidiary to deliver to the
Bank, at the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Bank in connection
therewith.

 

Section 12.          Miscellaneous.

 

          Section 12.1.          Notices. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

 

          (i)          if to the Borrower or any other Loan Party, to it at 400
Kelby Street, 12th Floor, Fort Lee, NJ 07024, Attention of Thomas Klink
(Facsimile No. (212) 867-1325; Telephone No. (201) 244-4410; E-Mail:
tklink@pioneerpowersolutions.com), with a copy to Rick Werner, Haynes and Boone,
LLP, 30 Rockefeller Plaza, 26th Floor, New York, NY 10112 (Facsimile No. (212)
884-8233; Telephone No. (212) 867-0700);

 



-72- 

 

 

          (ii)          if to the Bank, to Bank of Montreal at 234 Simcoe
Street, 3rd Floor, Toronto, Ontario M5T 1T4, Attention of Maria Tan (Facsimile
No. 416-598-6269 Telephone No. 416-498-6756), with respect to Borrowings; and at
Director, Corporate Finance Division, 105 St-Jacques St, 5th Floor, Montreal,
Quebec H2Y 1L6 (Facsimile No. 514-877-1947; Telephone No. 514-877-1270) with
respect to all other matters.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

          (b)          Electronic Communications. The Bank or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Bank otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

          (c)          Change of Address, etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

 

          Section 12.2.          Amendments, Etc. No amendment, modification,
termination or waiver of any provision of this Agreement or of any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Bank;
provided that any amendment or modification to the terms of this Agreement or
any Loan Document shall also be signed by the Loan Parties against whom such
changes or modifications are to be enforced. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 



-73- 

 

 

          Section 12.3.          Costs and Expenses; Indemnification. (a) The
Borrower agrees to pay on demand the costs and expenses of the Bank in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Loan Documents and the other instruments and documents to
be delivered hereunder or thereunder, and in connection with the recording or
filing of any of the foregoing, and in connection with the transactions
contemplated hereby or thereby, and in connection with any consents hereunder or
waivers or amendments hereto or thereto, including the reasonable fees and
expenses of counsel for the Bank with respect to all of the foregoing (whether
or not the transactions contemplated hereby are consummated). The Borrower
further agrees to pay to the Bank or any other holder of the Obligations all
costs and expenses (including court costs and reasonable attorneys’ fees), if
any, incurred or paid by the Bank or any other holder of the Obligations in
connection with any Default or in connection with the enforcement of this
Agreement or any of the other Loan Documents or any other instrument or document
delivered hereunder or thereunder (including, without limitation, all such costs
and expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Borrower or any guarantor). The Borrower further
agrees to indemnify the Bank, and any security trustee, and their respective
directors, officers and employees, against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any extension of credit made available hereunder,
other than those which arise from the fraud, gross negligence or willful
misconduct of the party claiming indemnification. The Borrower, upon demand by
the Bank at any time, shall reimburse the Bank for any legal or other expenses
incurred in connection with investigating or defending against any of the
foregoing except if the same is directly due to the gross negligence or willful
misconduct of the party to be indemnified. The obligations of the Borrower under
this Section shall survive the termination of this Agreement.

 

          (b)          The Borrower unconditionally agrees to forever indemnify,
defend and hold harmless, and covenants not to sue for any claim for
contribution against, the Bank for any damages, costs, loss or expense,
including without limitation, response, remedial or removal costs, arising out
of any of the following: (i) any presence, release, threatened release or
disposal of any hazardous or toxic substance or petroleum by the Borrower or any
Subsidiary or otherwise occurring on or with respect to their Property, (ii) the
operation or violation of any environmental law, whether federal, state, or
local, and any regulations promulgated thereunder, by the Borrower or any
Subsidiary or otherwise occurring on or with respect to their Property,
(iii) any claim for personal injury or property damage in connection with the
Borrower or any Subsidiary or otherwise occurring on or with respect to their
Property, and (iv) the inaccuracy or breach of any environmental representation,
warranty or covenant by the Borrower or any Subsidiary made herein or in any
mortgage, deed of trust, security agreement or any other instrument or document
evidencing or securing any indebtedness, obligations, or liabilities of the
Borrower or any Subsidiary owing to the Bank or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the Bank’s fraud, willful misconduct or gross negligence. This
indemnification shall survive the payment and satisfaction of all Obligations
owing to the Bank and the termination of this Agreement, and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim under this indemnification. This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of Bank and its directors, officers, employees,
agents, and collateral trustees, and their successors and assigns.

 



-74- 

 

 

          (c)          All amounts due under this Section shall be payable 10
days after demand therefor.

 

          (d)          Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

          Section 12.4.          No Waiver, Cumulative Remedies. No delay or
failure on the part of the Bank or on the part of the holder or holders of any
of the Obligations in the exercise of any power or right under any Loan Document
shall operate as a waiver thereof or as an acquiescence in any default, nor
shall any single or partial exercise of any power or right preclude any other or
further exercise thereof or the exercise of any other power or right. The rights
and remedies hereunder of the Bank and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

 

          Section 12.5.          Right of Setoff. In addition to any rights now
or hereafter granted under the Loan Documents or applicable law and not by way
of limitation of any such rights, if an Event of Default shall have occurred and
be continuing, the Bank and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by the Bank or any such
Affiliate, to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Bank or its Affiliates, irrespective of whether or not the Bank or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of the Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Bank and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Bank or its Affiliates may have. The Bank agrees to notify the
Borrower promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

          Section 12.6.          Survival of Representations. All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

          Section 12.7.          Survival of Indemnities. All indemnities and
other provisions relative to reimbursement to the Bank of amounts sufficient to
protect the yield of the Bank with respect to the Loans and Letters of Credit,
including, but not limited to, Sections 4.1, 4.4, 4.5, and 12.3, shall survive
the termination of this Agreement and the other Loan Documents and the payment
of the Obligations.

 



-75- 

 

 

          Section 12.8.          Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Bank, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.2, this Agreement shall become effective
when it shall have been executed by the Bank and when the Bank shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

          Section 12.9.          Headings. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

          Section 12.10.        Severability of Provisions. Any provision of any
Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

          Section 12.11.        Construction. The parties acknowledge and agree
that the Loan Documents shall not be construed more favorably in favor of any
party hereto based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

 



-76- 

 

 

          Section 12.12.          Excess Interest. Notwithstanding any provision
to the contrary contained herein or in any other Loan Document, no such
provision shall require the payment or permit the collection of any amount of
interest in excess of the maximum amount of interest permitted by applicable law
to be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the Bank
may have received hereunder shall, at the option of the Bank, be (i) applied as
a credit against the then outstanding principal amount of Obligations hereunder
and accrued and unpaid interest thereon (not to exceed the maximum amount
permitted by applicable law), (ii) refunded to the Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Loan Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Bank for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Bank has received the amount of interest
which the Bank would have received during such period on the Borrower’s
Obligations had the rate of interest not been limited to the Maximum Rate during
such period.

 

          Section 12.13.          No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Bank is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the Bank has
advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Bank are arm’s-length commercial transactions between such Loan Parties
and their Affiliates, on the one hand, and the Bank, on the other hand,
(iii) each Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Bank is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Loan Party or any of its Affiliates, or any other Person; (ii) the Bank has no
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Bank and its respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of any Loan Party and its Affiliates, and the Bank has no obligation to disclose
any of such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Bank with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

          Section 12.14.          Binding Nature; Governing Law; Jurisdiction;
Consent to Service of Process. (a) This Agreement shall be binding upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Bank and the benefit of its successors and assigns, including any subsequent
holder of the Obligations. The Borrower may not assign its rights hereunder
without the written consent of the Bank. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby.

 



-77- 

 

 

          (b)          This agreement, the Notes and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the laws of
the State of Illinois without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 

          (c)          Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois State court sitting in the City of Chicago, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Bank may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.

 

          (d)          Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirements, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 12.14(c). Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

          (e)          Each party to this Agreement irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopy or
e-mail) in Section 12.1. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable Legal Requirements.

 

          Section 12.15.          Waiver of Jury Trial. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to any Loan Document or the
transactions contemplated thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

 



-78- 

 

 

          Section 12.16.          USA Patriot Act. The Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify, and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Bank to identify the Borrower in accordance with the Act.

 

          Section 12.17.          Effect of Restatement. This Agreement shall
become effective on the Effective Date and shall supersede all provisions of the
Existing Credit Agreement as of such date. All references made to the Existing
Credit Agreement in any Loan Document or in any other instrument or document
shall, without more, be deemed to refer to this Agreement. This Agreement amends
and restates the Existing Credit Agreement and is not intended to be or operate
as a novation or an accord and satisfaction of the Existing Credit Agreement or
the indebtedness, obligations and liabilities of the Borrower or any Guarantor
evidenced or provided for thereunder.

 

Notwithstanding anything contained herein, this Agreement is not intended to and
does not serve to effect a novation of the “Obligations” pursuant to the
Existing Credit Agreement. Instead, it is the express intention of the parties
hereto to reaffirm the Loan created under the Existing Credit Agreement, which
is evidenced by the notes provided for therein and secured by the Collateral.
The Borrower and each Guarantor acknowledges and confirms the Liens and security
interests granted pursuant to the Loan Documents secure the indebtedness,
liabilities and obligations of the Borrower and the Guarantors to the Bank under
the Existing Credit Agreement, as amended and restated hereby, and that the term
“Obligations” as used in the Loan Documents (or any other term used therein to
describe or refer to the indebtedness, liabilities and obligations of the
Borrower or any Guarantor to the Bank) includes, without limitation, the
indebtedness, liabilities and obligations of the Borrower under the Notes to be
delivered hereunder, and under the Existing Credit Agreement, as amended and
restated hereby, as the same may be further amended, restated, supplemented or
otherwise modified from time to time. The Borrower and each Guarantor hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (ii) ratifies and reaffirms that such grant of
security interests and Liens and confirms and agrees that such security
interests and Liens hereafter secure all of the Obligations as amended hereby.

 



-79- 

 

 

In addition, the Borrower acknowledges receipt of a copy of the PECI Letter Loan
Agreement and hereby consents to and agrees with all of the terms, conditions
and transactions contemplated thereunder and agrees that the amendment and
restatement of the Existing Letter Loan Agreement (as defined in the PECI Letter
Loan Agreement) shall have no effect on the obligations of the Borrower pursuant
to that certain Guaranty Agreement, dated June 28, 2013, by the Borrower (as
amended, restated, supplemented or otherwise modified from time to time, the
“Canadian Facility Guaranty Agreement”). The Borrower confirms that the Canadian
Facility Guaranty Agreement and all of the Borrower’s obligations thereunder
remain in full force and effect and, without limiting the foregoing, the
Borrower acknowledges and agrees that all loans and advances and other credit
extended under the PECI Letter Loan Agreement shall constitute “Indebtedness”,
as such term is defined in the Canadian Facility Guaranty Agreement, and that is
guaranteed by the Borrower under the Canadian Facility Guaranty Agreement. The
Borrower hereby reaffirms all of the terms, provisions, agreements and covenants
contained in the Canadian Facility Guaranty Agreement. The Borrower agrees that
its consent or affirmation to any extensions of credit to PECI under the Loan
Documents (as defined in the PECI Letter Loan Agreement) shall not be required
as a result of this reaffirmation having been obtained.

 

          Section 12.18.          Limited Waivers. The Loan Parties and their
Subsidiaries have failed to comply, as of the last day of the fiscal quarter of
Borrower ending December 31, 2015, with the financial covenant levels as forth
in Section 8.23(a), Section 8.23(c), Section 8.23(e) and Section 8.26 of the
Existing Credit Agreement (collectively, with any defaults under the Existing
Credit Agreement that may exist in connection with the foregoing, the “Existing
Defaults”). The Borrower has requested that the Bank permanently waive the
Existing Defaults. Subject to the satisfaction of the conditions precedent set
forth in Sections 7.1 and 7.2, the Bank hereby permanently waives the Existing
Defaults. This waiver is limited to the matters and time periods expressly
stated herein. Except as specifically waived hereby, all of the terms and
conditions of the Credit Agreement shall stand and remain in full force and
effect.

 

[Signature Pages to Follow]

 

-80- 

 

 

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written. 

              “Borrower”               Pioneer Power Solutions, Inc.            
 N By         /s/ Nathan Mazurek     Name     Nathan Mazurek     Title      CEO 



              “Guarantors”               Jefferson Electric, Inc.              
By       

 /s/ Nathan Mazurek

    Name     Nathan Mazurek     Title       CEO





              Pioneer Critical Power Inc.               By         /s/ Nathan
Mazurek     Name     Nathan Mazurek     Title       CEO



              Pioneer Custom Electrical Products Corp.               By       
 /s/ Nathan Mazurek     Name     Nathan Mazurek      Title       CEO



              Titan Energy Systems Inc.               By         /s/ Nathan
Mazurek     Name     Nathan Mazurek     Title      CEO 

 

[Signature Page to Amended and Restated Credit Agreement]

  



S-1

 

 



              “Bank”               Bank of Montreal, acting through its Chicago
Branch               By         /s/ Joseph W. Linder     Name:    Joseph W.
Linder      Title:       Vice President



                          By              Name:          Title:       

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

Exhibit A

 

Notice of Borrowing

 

Date:   _______________, ____

 

To: Bank of Montreal, as lender under the Amended and Restated Credit Agreement
dated as of April 29, 2016 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Pioneer Power Solutions, Inc., as
Borrower, the Guarantors party thereto, and Bank of Montreal

 

Ladies and Gentlemen:

 

The undersigned, Pioneer Power Solutions, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the Borrowing specified below:



                  1.          The Business Day of the proposed Borrowing is
___________, ____.                   2.          The aggregate amount of the
proposed Borrowing is $______________.                   3.          The
Borrowing is being advanced under the [Revolving] [Term Loan] Facility.        
          4.          The Borrowing is to be comprised of $___________ of [U.S.
Prime Rate] [Eurodollar] Loans.                   [5.        The duration of the
Interest Period for the Eurodollar Loans included in the Borrowing shall be
____________ months.]



 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)        the representations and warranties contained in Section 6 of the
Credit Agreement are true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as though made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date); and

 

 

 

 

(b)          no Default has occurred and is continuing or would result from such
proposed Borrowing.







          Pioneer Power Solutions, Inc.       By       Name       Title  

 

-2-

 

 

Exhibit B

 

Notice of Continuation/Conversion

 

Date: ____________, ____

 

To: Bank of Montreal, as lender under the Amended and Restated Credit Agreement
dated as of April 29, 2016 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Pioneer Power Solutions, Inc., as
Borrower, the Guarantors party thereto, and Bank of Montreal

 

Ladies and Gentlemen:

 

The undersigned, Pioneer Power Solutions, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:



                  1.          The conversion/continuation Date is __________,
____.                   2.          The aggregate amount of the [Revolving]
[Term] Loans to be [converted] [continued] is $______________.        
          3.          The Loans are to be [converted into] [continued as]
[Eurodollar] [U.S. Prime Rate] Loans.                   4.          [If
applicable:] The duration of the Interest Period for the [Revolving] [Term]
Loans included in the [conversion] [continuation] shall be _________ months.



 

          Pioneer Power Solutions, Inc.       By       Name       Title  

 

 

 

 

Exhibit C-1

 

Term Note

 



U.S. $4,718,750   April 29, 2016



 

For Value Received, the undersigned, Pioneer Power Solutions, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to Bank of Montreal (the
“Lender”) or its registered assigns at the principal office of the Lender in
Chicago, Illinois (or such other location as the Lender may designate to the
Borrower), in immediately available funds, the principal sum of Four Million
Seven Hundred Eighteen Thousand Seven Hundred Fifty Dollars ($4,718,750) or, if
less, the aggregate unpaid principal amount of the Term Loan made or maintained
by the Lender to the Borrower pursuant to the Credit Agreement, in installments
in the amounts called for by the Credit Agreement, together with interest on the
principal amount of such Term Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

 

This Note, issued in substitution of and replacement for the Term Note of the
Borrower in favor of the Bank under the Existing Credit Agreement, is the Term
Note referred to in the Amended and Restated Credit Agreement dated as of April
29 , 2016, among the Borrower, the Guarantors party thereto, and the Bank (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.



          Pioneer Power Solutions, Inc.       By  /s/ Nathan Mazurek     Name
 Nathan Mazurek     Title  CEO



 

 

 

 

Exhibit C-2

 

Revolving Note

 



U.S. $14,000,000   April 29, 2016



 

For Value Received, on demand, the undersigned, Pioneer Power Solutions, Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to Bank of
Montreal (the “Lender”) or its registered assigns at the principal office of the
Lender in Chicago Illinois (or such other location as the Lender may designate
to the Borrower), in immediately available funds, the principal sum of Fourteen
Million Dollars ($14,000,000) or, if less, the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

 

This Note, issued in substitution of and replacement for the Revolving Note of
the Borrower in favor of the Bank under the Existing Credit Agreement, is the
Revolving Note referred to in the Amended and Restated Credit Agreement dated as
of April 29 , 2016, among the Borrower, the Guarantors party thereto, and the
Bank (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof. All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement. This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.



          Pioneer Power Solutions, Inc.       By /s/ Nathan Mazurek     Name
 Nathan Mazurek     Title  CEO

 

 

 

 

Exhibit D

 

Pioneer Power Solutions, Inc.

 

Borrowing Base Certificate

 

To: Bank of Montreal, as lender under the Credit Agreement described below

 

Pursuant to the terms of the Amended and Restated Credit Agreement dated as of
April 29, 2016, among us (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), we submit this Borrowing Base Certificate to you
and certify that the information set forth below and on any attachments to this
Certificate is true, correct and complete as of the date of this Certificate.

 

A. Receivables in Borrowing Base

 



  1. Gross Receivables             Less             (a)     Ineligible sales    
        (b)     Owed by an account debtor who is an Affiliate            
(c)     Owed by an account debtor who is in an insolvency or reorganization
proceeding             (d)     Credits/allowances             (e)     Unpaid
more than 90 days from invoice date             (f)      Otherwise ineligible  
        2. Total Deductions (sum of lines A1a - A1f)           3. Eligible
Receivables (line A1 minus line A2)           4. Eligible Receivables in
Borrowing Base (line A3 x .80)        



 



 

 

 

B. Inventory in Borrowing Base

 



  1. Gross inventory of Finished Goods, Work-in-Process and Raw Materials      
    2. Less             (a)     Finished Goods, Work-in-Process and Raw
Materials not located at approved locations             (b)     Obsolete, slow
moving, or not merchantable             (c)     Work-in-process in excess of
$3,000,000             (d)     Otherwise ineligible           2. Total
Deductions (sum of lines B2a - B2d above)           3. Eligible Inventory (line
B1 minus line B2)           4. Eligible Inventory in Borrowing Base
determination (line B3 x .50)        



 

C. Inventory in Borrowing Base

 



  1. Inventory Cap $5,000,000   2. Eligible Inventory included in Borrowing Base
determination (Line B4)     3. Eligible Inventory in Borrowing Base (Lesser of
C1 and C2)  



 

D. Total Borrowing Base

 



  1. Line A4           2. Line C3           3. Reserves established by the Bank
          4. Sum of Lines D1 and D2 less Line D3 (Borrowing Base)        



 

E. Revolving Facility Advances

 



  1. Revolving Loans           2. Letters of Credit           3. Total
Outstandings (Sum of lines E1 and E2)        



 

-2-

 

 

F. Available Borrowing Base Collateral

 



  (line D4 minus line E3)  



 

Dated as of this ______ day of __________________.

 



          Pioneer Power Solutions, Inc.       By         Name       Title  



 

-3-

 

 

Exhibit E

 

Pioneer Power Solutions, Inc.

 

Compliance Certificate

 

To: Bank of Montreal, as lender under the Credit Agreement described below

 

This Compliance Certificate is furnished to the Bank pursuant to that certain
Amended and Restated Credit Agreement dated as of April 29, 2016 among us (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1.     I am the duly elected __________________________ of Pioneer Power
Solutions, Inc.;

 

2.     I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.     The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.     The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and

 

5.     The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

 

 



 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



       

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.



          Pioneer Power Solutions, Inc.       By         Name       Title  

 



-2-

 

 

Schedule I

to Compliance Certificate

 

Pioneer Power Solutions, Inc.

 

Compliance Calculations

for Amended And Restated Credit Agreement dated as of April 29, 2016, as amended

 

Calculations as of _____________, _______

 



 

Financial Covenants (Section 8.23)



                    A. Current Ratio for the Loan Parties and Subsidiaries
(Section 8.23(a))           1.     Current assets   $       2.     Current
liabilities   $       3.     Ratio of Line A1 to Line A2       : 1.0    
4.     Line A3 ratio must not be less than       : 1.0     5.     The Borrower
is in compliance? (circle yes or no)     yes/no           B. EBITDA for the Loan
Parties and their Subsidiaries (Section 8.23(b)) (i) on or prior to December 31,
2016, for the period from and including January 1, 2016 and ending as of the
last day of the applicable fiscal quarter of the Borrower and (ii) from and
after January 1, 2017 for the four (4) consecutive fiscal quarters of the
Borrower then most recently completed           1.     Net Income for the
applicable period   $       2.     Interest Expense for the applicable period  
$       3.     Federal, state and local income taxes for the applicable period  
$       4.     Depreciation and amortization for the applicable period   $      
5.     Extraordinary fees or expenses for the applicable period   $      
6.     Sum of Lines B1-B5 (EBITDA)   $    

 



 

 

 

                      7.     Line B6 shall not be less than Minimum EBITDA
Covenant Level   $       8.     The Borrower is in compliance? (circle yes or
no)     yes/no

 

                    C. Tangible Net Worth for the Loan Parties and their
Subsidiaries (Section 8.23(c))           1.     Total shareholder’s equity $    
    2.     Sum of:         (i)    intangibles $                 (i)    write-up
of assets $       $       3.     Line C1 minus Line C2 (Tangible Net Worth) $  
      4.     Line C3 ratio must be greater than or equal to Minimum Tangible Net
Worth $         5.     The Borrower is in compliance? (circle yes or no)    
yes/no

 

-2-

 



 

Exhibit F

 

Additional Guarantor Supplement

 

______________, ___

 

Bank of Montreal (the “Bank”), as lender under the Amended and Restated Credit
Agreement dated as of April 29, 2016, among Pioneer Power Solutions, Inc., as
Borrower, the Guarantors referred to therein, and the Bank (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein. The undersigned, [name of Subsidiary
Guarantor], a [jurisdiction of incorporation or organization] hereby elects to
be a “Guarantor” for all purposes of the Credit Agreement, effective from the
date hereof. The undersigned confirms that the representations and warranties
set forth in Section 6 of the Credit Agreement are true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as to the undersigned as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of such earlier date) and the
undersigned shall comply with each of the covenants set forth in Section 8 of
the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 10 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Bank, and it shall not be
necessary for the Bank or any of its Affiliates entitled to the benefits hereof,
to execute this Agreement or any other acceptance hereof. This Agreement shall
be construed in accordance with and governed by the internal laws of the State
of Illinois.

          Very truly yours,       [Name of Subsidiary Guarantor]       By      
  Name       Title  

 

 

 

 

Schedule 6.2

 

Subsidiaries

 

Name Jurisdiction
of Organization Percentage
Ownership Owner         Pioneer Critical Power Inc. Delaware 100% Borrower      
  Jefferson Electric, Inc. Delaware 100% Borrower         Nexus Custom
Magnetics, LLC Texas 100% Jefferson Electric, Inc.         JE Mexican Holdings,
Inc. Delaware 100% Borrower         Jefferson Electric Mexico Holdings, LLC
Wisconsin 100% JE Mexican Holdings, Inc.         Nexus Magneticos de Mexico, S.
de R.L. de C.V. Mexico 100%

Nexus Custom Magnetics,
LLC—99%

 

Jefferson Electric Mexico Holdings,
LLC—1%

        Pioneer Electrogroup Canada, Inc. Quebec 100% Borrower         Pioneer
Custom Electrical Products Corp. Delaware 100% Borrower         Titan Energy
Systems Inc. Minnesota 100% Borrower

 

 

 

 

Schedule 6.10

 

Litigation

 

None.

 

 

 

 

Schedule 6.19

 

Collective Bargaining Agreements

 

1. Collective Labor Agreement, dated January 28, 2016, by and between Pioneer
Transformers Ltd. and United Steelworkers, Local Section 9414.

 

2. Collective Bargaining Agreement Nexus Magneticos S. de R.L. de C.V., dated
January 1, 2011.

 

3. Collective Labor Agreement, dated March 27, 2014, by and between Bemag
Transformer Inc. and Syndicat Québécois des Employées et Employés de Service,
Section Locale 298 (FTQ).

 

4. Agreement, dated May 15, 2014, by and between Pioneer Custom Electrical
Products Corp. (formerly PICO Metal Products, Inc.) and Local Union 1710 of the
International Brotherhood of Electrical Workers, AFL-CIO.

 



 

 